                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     MARK KENNEDY,                                     Case No. 16-cv-01686-YGR (PR)
                                                         Petitioner,                       ORDER DENYING PETITION FOR
                                   5
                                                                                           WRIT OF HABEAS CORPUS; AND
                                                 v.                                        DENYING CERTIFICATE OF
                                   6
                                                                                           APPEALABILITY
                                   7     J. GASTELLO, Warden,
                                                         Respondent.
                                   8

                                   9
                                          I. INTRODUCTION
                                  10
                                              Petitioner Mark Kennedy, a state prisoner, brings the instant pro se habeas action under
                                  11
                                       28 U.S.C. § 2254 to challenge his 2012 conviction and sentence stemming from a physical
                                  12
                                       altercation with Lester Chow on August 11, 2010 “after he discovered Chow and Emmalyn
Northern District of California
 United States District Court




                                  13
                                       Munjar—[Petitioner’s] former or then current girlfriend, depending on whether you ask him or
                                  14
                                       her—in bed together.” People v. Kennedy, No. A137227, 2014 WL 7183288, *1 (Cal. Ct. App.
                                  15
                                       Dec. 17, 2014).
                                  16
                                              On February 9, 2011, the San Francisco County District Attorney filed an eight-count
                                  17
                                       information charging Petitioner with attempted murder, two counts of assault with force likely to
                                  18
                                       cause great bodily injury, battery with serious bodily injury, two counts of false imprisonment,
                                  19
                                       criminal threats, and domestic violence. Resp’t Ex. 1, 1 Clerk’s Transcript (“CT”) 77-80. The
                                  20
                                       information also alleged great bodily injury allegations. 1 CT 77-80. On January 17, 2012, during
                                  21
                                       Petitioner’s first trial, the San Francisco County jury acquitted him of attempted murder and the
                                  22
                                       lesser included offense of attempted voluntary manslaughter, criminal threats, domestic violence,
                                  23
                                       and one count of assault with force likely to produce great bodily injury. 2 CT 320, 322-23, 327-
                                  24
                                       29, 331-32, 334-35. The jury was unable to reach a verdict on the remaining counts, on which the
                                  25
                                       trial court declared a mistrial. 2 CT 335-337.
                                  26
                                              On May 15, 2012, the San Francisco District Attorney filed a first amended information
                                  27
                                       charging Petitioner with the four counts in which a mistrial had been declared: assault with force
                                  28
                                   1   likely to produce great bodily injury (count one); battery with serious bodily injury (count two);

                                   2   and two counts of false imprisonment (counts three and four). 2 CT 391-92. It also alleged great

                                   3   bodily injury enhancements in connection with counts one and three. 2 CT 391-92. The

                                   4   information also alleged that Petitioner had sustained three prior prison convictions and two prior

                                   5   prison terms. 2 CT 393-94.

                                   6          On May 25, 2012, the jury reached a verdict during Petitioner’s second trial and convicted

                                   7   him of assaulting, battering, and falsely imprisoning Chow with great bodily injury enhancements

                                   8   (counts one through three). 2 CT 504-509; Resp’t Ex. 3, 16 Reporter’s Transcript (“RT”) 3445-

                                   9   3451. The jury acquitted Petitioner of false imprisonment of Munjar (count four). 16 RT 3445-

                                  10   3451. Petitioner waived his right to a jury trial on the priors. 2 CT 510; 11 RT 2616. On

                                  11   November 16, 2012, the trial court found true the first alleged prior conviction, a 1996 violation of

                                  12   California Penal Code § 245(a)(2) in Solano County, but found the other two prior convictions not
Northern District of California
 United States District Court




                                  13   true. 2 CT 544; 17 RT 3549-3550. The parties stipulated that the prison prior allegations were

                                  14   invalid, and they were stricken. 2 CT 544; 17 RT 3549-3550.

                                  15          On November 16, 2012, the trial court sentenced Petitioner to sixteen years in state prison.

                                  16   2 CT 544-547; 17 RT 3570-3574.

                                  17          The operative petition is the amended petition, in which Petitioner raises the following

                                  18   claims: (1) the prosecutor’s presentation of allegedly false testimony from Munjar and the grant of

                                  19   immunity from perjury violated Petitioner’s due process right to a fair trial (Claim 1); (2) the trial

                                  20   court erred in refusing to instruct on the defense-of-others doctrine (Claim 2); (3) the evidence was

                                  21   insufficient to support the sentence enhancement for great bodily injury (Claim 3); and

                                  22   (4) ineffective assistance of counsel (“IAC”) claims based on his trial counsel’s (a) failure to

                                  23   investigate and present evidence relating to the extent of Chow’s injuries (Claim 5), and (b) failure

                                  24   to object to an “illegal sentence” at sentencing (Claim 6). See Dkt. 20 at 5-6.1

                                  25          Having read and considered the papers filed in connection with this matter and being fully

                                  26   informed, the Court hereby DENIES the petition for the reasons set forth below.

                                  27

                                  28
                                              1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by the parties.
                                                                                         2
                                       II.    BACKGROUND
                                   1
                                              A.     Factual Background
                                   2
                                              The California Court of Appeal summarized the facts of Petitioner’s offense as follows.
                                   3
                                       This summary is presumed correct. See Hernandez v. Small, 282 F.3d 1132, 1135 n.1 (9th Cir.
                                   4
                                       2002); 28 U.S.C. § 2254(e)(1).
                                   5
                                                     It is undisputed that the charges against defendant stemmed from an
                                   6                 incident in the early morning hours of August 11, 2010, when he went
                                                     to an apartment where Munjar lived, discovered her in bed with
                                   7                 Chow, and engaged in a physical altercation with Chow that left
                                                     Chow injured. What actually happened leading up to and during the
                                   8                 assault, however, was the subject of conflicting accounts by Munjar,
                                                     who told differing versions to the investigating police officers, at the
                                   9                 preliminary hearing, and at two trials.[FN 1] The inconsistencies in
                                                     her stories are relevant here, so we detail her testimony at the
                                  10                 preliminary hearing and the first trial, and the pertinent evidence at
                                                     the second trial.
                                  11
                                                     [FN 1:] As will be detailed below, the first trial of defendant resulted
                                  12                 in acquittals on four charges and a mistrial on four others. The
Northern District of California
 United States District Court




                                                     convictions that are the subject of this appeal resulted from the retrial
                                  13                 on the four remaining charges.
                                  14                 Munjar’s Testimony at the Preliminary Hearing
                                  15                 Munjar and defendant began a relationship in 2006 and were living
                                                     together until April 2010. Munjar ended their relationship on May 8,
                                  16                 2010, and defendant was not very happy about it. She told him
                                                     numerous times she did not want to see him again, but he continued
                                  17                 to pursue a relationship. She did not tell him when she became
                                                     involved with Chow.
                                  18
                                                     In August 2010, Munjar lived in an apartment at 501 Masonic
                                  19                 Avenue. Defendant had a key to her apartment, which she had given
                                                     him in June, and he had been to her apartment three times.
                                  20
                                                     On August 10, Munjar visited defendant at his home. Later that
                                  21                 evening, they were exchanging texts, and he asked how she was
                                                     doing. According to Munjar, “I said, it’s not very good, because my
                                  22                 niece just died. And I’m alone. And mostly he will comfort me when
                                                     I—and I probably texted him that I will see you, but not this moment.”
                                  23
                                                     Around 1:50 a.m. the following morning, August 11, Munjar was
                                  24                 asleep in bed with Chow when she was awakened by arguing and
                                                     fighting between defendant and Chow. The light was off so she could
                                  25                 not really see defendant. Defendant jumped on top of her and Chow,
                                                     and began punching Chow while yelling, “[W]hat are you doing to
                                  26                 my girlfriend?” Chow and Munjar both ended up on the floor, and
                                                     defendant started shaking Munjar by her nightgown, asking her why
                                  27                 she was with Chow. She pushed him and tried to get away, while
                                                     telling him, “You are not supposed to be here.” At some point during
                                  28                 the incident, Munjar’s nightgown came off, although she was
                                                                                        3
                                       unaware of when or how.
                                   1
                                       Munjar heard what sounded like footsteps and then the police were
                                   2   outside, shouting for the door to be opened. Munjar last saw
                                       defendant at the bedroom window and suspected he probably jumped
                                   3   out.
                                   4   Munjar suffered a cut on her lip, which she believed occurred when
                                       defendant accidently hit her during his fight with Chow. She testified
                                   5   that she did not remember defendant applying any pressure to her
                                       neck, although a photo taken after the incident reflected an injury on
                                   6   the right side of her neck.
                                   7   On cross-examination, Munjar testified that she remembered being
                                       questioned by the police after the incident, but that she was given
                                   8   medication that affected her memory and she did not understand all
                                       of the questions she was asked. Throughout the entire interview, she
                                   9   did not really know what she was saying. Munjar remembered telling
                                       the officer it was dark and she could not see defendant hitting Chow.
                                  10   She also told him that during the fight, she heard defendant yell out,
                                       “cheaters.”
                                  11
                                       Munjar also testified on cross-examination that when she was texting
                                  12   with defendant the night before the incident, she told him she was
Northern District of California
 United States District Court




                                       feeling sad and wanted to be alone. Chow was already there, and she
                                  13   did not expect defendant to come over.
                                  14   Charges Against Defendant
                                  15   On February 9, 2011, the San Francisco District Attorney filed an
                                       information charging defendant with the following eight offenses:
                                  16   (1) attempted murder of Chow (Pen. Code, § 664/187, subd. (a) [FN
                                       2]); (2) assault on Chow with force likely to cause great bodily injury
                                  17   (§ 245, subd. (a)(1)); (3) battery of Chow with serious bodily injury
                                       (§ 243, subd. (d)); (4) false imprisonment of Chow (§ 236);
                                  18   (5) making criminal threats against Chow (§ 422); (6) domestic
                                       violence against Munjar (§ 273.5, subd. (a)); (7) assault on Munjar
                                  19   with force likely to cause great bodily injury (§ 245, subd. (a)(1)); and
                                       (8) false imprisonment of Munjar (§ 236). The information also
                                  20   alleged a number of enhancements, including, as pertinent here, great
                                       bodily injury enhancements on the first four counts.
                                  21
                                       [FN 2:] All statutory references are to the Penal Code.
                                  22
                                       Munjar’s Testimony at the First Trial
                                  23
                                       Evidence in defendant’s first trial commenced on January 6, 2012.
                                  24   Munjar testified as follows:
                                  25   Munjar and defendant started dating in 2006, and she ended their
                                       relationship on May 8, 2010. Her relationship with Chow began in
                                  26   July 2010, and she and her children moved into the Masonic Avenue
                                       apartment that same month. At that point, Munjar had a working
                                  27   relationship with defendant, but that was it. According to Munjar, she
                                       told defendant in “May and June and every time he call [ed]” that she
                                  28   was seeing someone else, although she did not identify Chow by
                                                                          4
                                       name. She testified that prior to the incident, defendant had never
                                   1   been to her apartment, she had not told him she was living there, and
                                       she had “no idea” how he knew she lived there. She claimed she had
                                   2   not given him a key to the apartment.
                                   3   On August 10, Munjar went to a house in Oakland that she was
                                       renting and where defendant had moved after the two split up. She
                                   4   brought rent money and had sex with defendant, although they were
                                       not involved in a relationship. She returned to the Masonic Avenue
                                   5   apartment that afternoon, around the same time that she learned her
                                       niece had died in a motorcycle accident.
                                   6
                                       Munjar went to bed late that night, and was awakened by a loud noise.
                                   7   She was unable to move her body because defendant was sitting on
                                       top of her and Chow as they lay next to each other on the bed.
                                   8   Defendant had his hand around her neck, making it hard to breathe or
                                       speak. She heard defendant saying, “You shut up motherfucker. I’ll
                                   9   kill you.” It was “really, really dark” so she could only see
                                       defendant’s shadow. She could hear him hitting Chow, punching him
                                  10   on the left side of his head and face “a lot” of times, “[m]ore than ten.”
                                       Defendant also punched Munjar “[p]robably four times,” hitting her
                                  11   on her left upper lip and the left side of her neck. During the assault,
                                       Munjar was kicking her legs and trying to push defendant off of her.
                                  12
Northern District of California
 United States District Court




                                       Defendant finally stopped hitting Chow because he was no longer
                                  13   moving, dropping him on the floor and turning his attention to
                                       Munjar. He grabbed her off the bed by the throat and started hitting
                                  14   her chest, repeatedly yelling, “I’ll kill you. I hate you.”
                                  15   Chow started crawling on the floor, and defendant jumped up and
                                       grabbed him by his neck. Munjar stumbled to her feet, attempting to
                                  16   run away and yelling, “help, help, help.” Defendant grabbed her by
                                       her neck, threatening to kill her if she did not shut up. At some point,
                                  17   Munjar began yelling out the names of her children, and defendant
                                       released her and resumed his attack on Chow, this time kicking him
                                  18   while he was on the floor.
                                  19   Munjar heard sirens and the sound of footsteps approaching. Chow
                                       was able to get to the door and open it, letting the police in. Munjar
                                  20   saw defendant standing in the bedroom, and then he was gone.
                                       According to Munjar, she was naked when the police arrived, and a
                                  21   female police officer helped her put on a dress. She had been wearing
                                       a nightgown when first attacked by defendant, and had no idea when
                                  22   or how it came off.
                                  23   Following the assault, Munjar’s mouth was full of blood and her
                                       hands were covered in blood. She also had abrasions on her neck,
                                  24   chest, and lower right leg. She and Chow were transported to the
                                       hospital, where she received stitches in her left, upper lip. She also
                                  25   needed a throat x-ray because she was unable to talk. Munjar testified
                                       that at the time of trial, her voice was still not the same as before and
                                  26   she had difficulty swallowing.
                                  27   Between the August 2010 incident and the January 2011 preliminary
                                       hearing, Munjar accepted “a lot”—“more than 20”—collect calls
                                  28   from defendant. He also sent her letters. In the calls and letters,
                                                                           5
                                       defendant asked that she and Chow not testify against him.
                                   1
                                       On cross-examination, Munjar acknowledged that in April 2009, she
                                   2   rented a house in Oakland to use for a marijuana dispensary business
                                       she owned. According to Munjar, she told her landlord, Lucy Chiang,
                                   3   that she was renting the house for herself, and that she might transfer
                                       “stuff”—medical marijuana—from the clinic to the house. She
                                   4   denied telling Chiang that she would be moving into the house with
                                       her two daughters because she wanted to get away from the marijuana
                                   5   business.
                                   6   Munjar also acknowledged that defendant worked and lived at the
                                       Oakland house. According to Munjar, she only went to the Oakland
                                   7   house when she needed to pay the rent. She admitted having had sex
                                       with defendant once at the house, claiming it was the only way
                                   8   defendant would let her leave. She denied having an ongoing sexual
                                       relationship with defendant up until his arrest, testifying she had no
                                   9   relationship with him after May 8.
                                  10   Munjar admitted that in December 2010 (four months after the
                                       incident), she met with a police officer—Inspector Antonio Flores,
                                  11   whose testimony is detailed below—because she wanted to correct
                                       some of the information she had given him when he interviewed her
                                  12   right after the assault. According to Munjar, she had given him false
Northern District of California
 United States District Court




                                       information during the prior interview because Chow was in the next
                                  13   room and she did not want him to hear the truth, that she had had sex
                                       with defendant the day before the incident.
                                  14
                                       Munjar also claimed she lied at the preliminary hearing when she
                                  15   testified that she was awakened by noise and shouting. She
                                       acknowledged that while she testified at trial that she heard defendant
                                  16   say, “[S]hut up, mother fucker. I will kill you,” she had testified at
                                       the preliminary hearing that she heard him say, “[W]hat are you doing
                                  17   to my girlfriend?” She also admitted she lied when she previously
                                       testified she had given defendant a key.
                                  18
                                       Munjar denied that on the evening before the incident she responded
                                  19   to any texts from defendant or that she texted him her niece had died,
                                       and that her daughter ever spoke to defendant when he called from
                                  20   jail. Records produced by defense counsel contradicted her
                                       testimony, however. Finally, Munjar acknowledged telling Inspector
                                  21   Flores she could not remember if she had sex with Chow the evening
                                       of the incident because she was too intoxicated, but she claimed that
                                  22   by the time of trial, she remembered they did not have sex that night.
                                  23   Jury Verdict in the First Trial and the Amended Information
                                  24   The jury found defendant not guilty of attempted murder of Chow,
                                       making a criminal threat, domestic violence against Munjar, and
                                  25   assault on Munjar with force likely to produce great bodily injury. It
                                       was unable to reach a verdict on the remaining counts, however, and
                                  26   the court declared a mistrial on those four charges.
                                  27   On May 16, 2012, an amended information charged defendant with
                                       the four remaining counts, namely, assault on Chow with force likely
                                  28   to cause great bodily injury, battery on Chow with serious bodily
                                                                         6
                                       injury, false imprisonment of Chow, and false imprisonment of
                                   1   Munjar. It again alleged a great bodily injury enhancement on the
                                       first three counts, among other special allegations.
                                   2
                                       Evidence at the Second Trial
                                   3
                                       Defendant’s second trial commenced on May 16, 2012. Prior to the
                                   4   start of trial, defense counsel moved to dismiss the complaint based
                                       on Munjar’s alleged perjury during the first trial. Although the court
                                   5   denied the motion, the prosecutor acknowledged his duty to point out
                                       inconsistencies in Munjar’s testimony.
                                   6
                                       The pertinent evidence at the second trial was as follows, beginning
                                   7   with Munjar’s testimony:
                                   8   Munjar dated defendant from the beginning of 2006 until April 18,
                                       2010, during which time they lived together. After she broke up with
                                   9   him on April 18, she continued to see him, mostly because they
                                       worked together in her retail marijuana dispensary business. She
                                  10   broke up with him for the final time in May. Around that time, she
                                       arranged for him to move into a house in Oakland that she rented for
                                  11   use in her marijuana business.
                                  12   Although it was unclear when Munjar’s romantic relationship with
Northern District of California
 United States District Court




                                       Chow began, in the first week of July 2010, Munjar and her two
                                  13   children moved into Chow’s apartment at 501 Masonic Avenue,
                                       although Munjar claimed Chow did not live there fulltime. According
                                  14   to Munjar, she had not told defendant where she lived, he had never
                                       been to her apartment, and she had not given him a key. She admitted
                                  15   having testified at the preliminary hearing that she had given
                                       defendant a key to the apartment, but she claimed she had testified
                                  16   falsely because she was frightened.
                                  17   On August 10, Munjar went over to the Oakland house to drop off the
                                       rent, and she and defendant had sex. Although she initially denied
                                  18   having had any contact with defendant after April 18, 2010, she
                                       admitted having sex with him on that one occasion. When further
                                  19   questioned, she said she was unsure how many times she had sex with
                                       him between April and August 2010.
                                  20
                                       Munjar left defendant’s house around 5:00 p.m., arriving at her
                                  21   apartment about a half an hour later. He texted her after she left, but
                                       she testified at trial she did not remember if she texted him back.
                                  22   When the prosecutor showed her a string of texts, Munjar recalled she
                                       had texted defendant that her niece had died in a motorcycle accident.
                                  23
                                       Around 7:00 p.m. that evening, Munjar and Chow drank some
                                  24   alcoholic beverages, smoked marijuana, and took sleeping pills. They
                                       went to sleep around 9:00 p.m., Munjar wearing a nightgown and
                                  25   Chow wearing bedclothes.
                                  26   At some point between 1:30 a.m. and 1:58 a.m. the following
                                       morning, Munjar awoke in a darkened bedroom to discover defendant
                                  27   “very heavy right on top of [her] stomach,” while also pinning Chow
                                       down on the bed next to her. He had his left hand around Munjar’s
                                  28   neck, choking her and making it very hard to breathe, while he
                                                                         7
                                       punched Chow with his right fist. Defendant was telling Chow, “I
                                   1   will kill you, motherfucker. Shut up, motherfucker. I will kill you.”
                                       Munjar tried to talk, but defendant responded by choking her harder.
                                   2
                                       Munjar testified that at no time during the assault did she see Chow
                                   3   and defendant involved in a fistfight. When asked by the prosecutor
                                       if she recalled testifying during the preliminary hearing that when she
                                   4   woke up, she saw defendant and Chow engaged in a fight, Munjar
                                       acknowledged having so testified, but claimed it was not true. She
                                   5   also testified that she “did not really hear” defendant say, “[W]hat are
                                       you doing to my girlfriend?”, as she had testified at the preliminary
                                   6   hearing. When asked why she testified falsely, Munjar responded that
                                       she had been frightened defendant would be punished.
                                   7
                                       According to Munjar, she passed out at some point, and when she
                                   8   came to, defendant was still choking her. She began calling out her
                                       daughters’ names and begging defendant, “Don’t kill us. Don’t kill
                                   9   us.” At the sound of her children’s names, defendant stopped choking
                                       her.
                                  10
                                       Defendant finally stood up and dragged Munjar off the bed by the
                                  11   front of her nightgown. With his hand around her neck, he threw her
                                       against the wall and lifted her off the ground. He was yelling at her,
                                  12   “Why you fucking him? Why did you fuck him?” Munjar was
Northern District of California
 United States District Court




                                       flailing her arms and legs but was unable to speak. At some point
                                  13   between defendant pulling her off the bed and throwing her up against
                                       the wall, Munjar’s nightgown came off.
                                  14
                                       Chow, who had been on the floor not moving, started crawling, so
                                  15   defendant dropped Munjar, turned around, and started kicking Chow
                                       in his stomach and face. Munjar screamed, “Don’t kill him. Don’t
                                  16   kill us. Don’t kill us,” while banging the floor.
                                  17   Defendant turned his attention to Munjar again, pulling her by her hair
                                       and hitting her head into a coffee table three or four times. Munjar
                                  18   finally heard a siren and then footsteps nearing the apartment. Chow
                                       crawled to the apartment door and opened it, letting the police in.
                                  19   Munjar had remained in the bedroom and saw defendant jump out the
                                       window. The next thing she knew, she was at the hospital, where she
                                  20   stayed for the day.
                                  21   According to Munjar, she suffered a cut on her lip and bruises on both
                                       sides of her neck and chest, and had difficulty eating for a while.
                                  22
                                       At trial, the prosecutor played a sampling of recordings of telephone
                                  23   calls—56 calls totaling 548 minutes—Munjar received from
                                       defendant while he was incarcerated after the incident. In the calls,
                                  24   defendant made incriminating statements about the attack, and also
                                       asked Munjar not to testify against him and to change the story of
                                  25   what happened to portray it as mutual combat. She also let him speak
                                       to her children, because they had lived together for three and a half
                                  26   years and he cared about her daughters.
                                  27   At the end of Munjar’s direct examination, the proceeding was
                                       paused. Outside the presence of the jury, the court asked Munjar if
                                  28   she was testifying truthfully in light of the inconsistencies with her
                                                                          8
                                       prior testimony. After Munjar took the Fifth, the prosecutor granted
                                   1   her immunity from prosecution for perjury committed at the
                                       preliminary hearing and the first trial, later extending it to false
                                   2   statements she made to the police.
                                   3   Munjar was then subjected to a scathing cross-examination by
                                       defendant’s counsel, during which she admitted telling numerous lies
                                   4   to the police and at the preliminary hearing and first trial. She claimed
                                       she was just doing what defendant wanted her to do, stating,
                                   5   “Whatever Mark wanted me to say, that’s what I did.”
                                   6   Defense counsel solicited the following inconsistencies in Munjar’s
                                       testimony:
                                   7
                                       At the preliminary hearing, Munjar testified that the first thing she
                                   8   noticed was noise and shouting, followed by fighting, but at the
                                       second trial she testified she awoke to find defendant on top of her,
                                   9   choking her.
                                  10   Munjar previously testified that defendant said, “[W]hat are you
                                       doing to my girlfriend?” and that he and Chow were both fighting,
                                  11   whereas this time, she testified that defendant yelled, “I’ll kill you. I
                                       hate you,” and that it was not mutual combat between defendant and
                                  12   Chow.
Northern District of California
 United States District Court




                                  13   Munjar testified at the preliminary hearing that defendant had been to
                                       her house two or three times, but this time she testified he had never
                                  14   been to the apartment.
                                  15   Munjar acknowledged her prior testimony that her lip was cut when
                                       defendant was fighting with Chow and he accidentally hit her. She
                                  16   claimed it was a lie because defendant had asked her to say it was
                                       mutual combat.
                                  17
                                       At the preliminary hearing and the first trial, Munjar testified that on
                                  18   the night before the incident, defendant texted her but she never texted
                                       him back. That testimony was then contradicted by records
                                  19   introduced during her direct examination. When asked if it was now
                                       her testimony that she did in fact text him back, Munjar responded, “I
                                  20   took a sleeping pill that night. I was drunk, too. So I really don’t
                                       know if I text him or not.”
                                  21
                                       At the first trial, Munjar testified her daughter never talked to
                                  22   defendant while he was in jail, but a recording had established
                                       otherwise. In this trial, Munjar changed her testimony and
                                  23   acknowledged the conversation.
                                  24   Munjar acknowledged telling a police officer who responded to the
                                       scene that defendant was yelling, “[W]hat are you doing to my
                                  25   girlfriend?” when he entered the bedroom. She admitted lying to the
                                       officer, however, claiming he had actually said, “Motherfucker, shut
                                  26   up, motherfucker or I’ll kill you.”
                                  27   Munjar did not recall telling Inspector Antonio Flores shortly after the
                                       incident that defendant did not assault her, that she did not see how
                                  28   Chow was injured because the room was dark, that she had not
                                                                          9
                                       blacked out, and that she had not had sex with defendant the day
                                   1   before. She admitted telling Inspector Flores that defendant called
                                       her and Chow cheaters and that she had had no contact with defendant
                                   2   since April 18, 2010. She did not remember telling him that she did
                                       not hear defendant say he was going to kill her or Chow.
                                   3
                                       Munjar admitted telling Inspector Flores in December 2010 that she
                                   4   had lied about having given defendant a key to her apartment because
                                       she did not want him to get in trouble for burglary. She had also lied
                                   5   to him about seeing defendant and having sex with him on August 10.
                                   6   Munjar acknowledged that her testimony on direct examination was
                                       the first time she had told anyone that defendant lifted her up and held
                                   7   her against the wall with her feet off the ground.
                                   8   Munjar testified that on August 9, she sent defendant a text telling
                                       him to fuck off. Defense counsel contradicted her with a record
                                   9   showing that on the night of August 9, she texted him, “Fuck you
                                       tomorrow.” Munjar acknowledged that the next day, she went to
                                  10   defendant’s house and had sex with him.
                                  11   Munjar acknowledged she had been renting a house in Oakland that
                                       she used for a marijuana grow. According to Munjar, she told the
                                  12   landlord she worked in the medical marijuana industry and was
Northern District of California




                                       looking for a place to have her patient members grow, and “she
 United States District Court




                                  13   basically agreed.” Defendant then moved into the house and started
                                       to tend the grow, delivering items, cleaning up, and so forth. When
                                  14   asked if Chiang agreed the house could be used for a marijuana grow,
                                       Munjar responded, “She knows what I do.”
                                  15
                                       Munjar did not recall testifying at the preliminary hearing that
                                  16   defendant had not put pressure on her neck.
                                  17   Munjar acknowledged she had texted defendant that her niece had
                                       died and that she believed he would want to come over and comfort
                                  18   her.
                                  19   When asked why Munjar was purportedly telling the truth at that trial
                                       when she had not before, Munjar responded, “My mind is more
                                  20   clearer now. No one is telling me this is what you need to do, this is
                                       what you have to do. I am more stronger now to speak the truth.”
                                  21
                                       Chow was the second witness to testify. According to him, he initially
                                  22   met Munjar at a marijuana club in 2008 and got to know her in
                                       December 2009. Her marijuana club was experiencing financial
                                  23   difficulties, and he loaned her $5,000. In December 2009, he went
                                       with her to a house in Oakland that she was interested in renting. In
                                  24   June 2010, their relationship turned sexual.
                                  25   Chow owned an apartment building at 501 Masonic Avenue and had
                                       lived in one of the units for four to five years. Munjar moved in with
                                  26   him in mid-July 2010, about a month prior to the incident. On the
                                       evening of August 10, they were home, both depressed over deaths in
                                  27   their families. He consumed two alcoholic drinks, took a sleeping pill
                                       and medication for Parkinson’s disease, and smoked marijuana. They
                                  28   had sex, and he went to sleep around 12:30 a.m. the following
                                                                         10
                                       morning. He was later awakened by a noise, and he looked up to see
                                   1   defendant in the doorway of his bedroom. Before he could get up,
                                       defendant was pinning him down by his chest. Chow asked, “What
                                   2   are you doing here?”, and defendant responded, “Shut up,
                                       motherfucker. I’ll kill you.” Defendant began punching him in the
                                   3   face and choking him. He recalled being punched “six, seven, eight”
                                       times and choked “three or four times.” Chow testified that he lost
                                   4   consciousness, although he told the paramedic and hospital personnel
                                       that he had not lost consciousness and testified at the preliminary
                                   5   hearing that he was “almost semi unconscious.”
                                   6   Defendant also had Munjar pinned on the bed next to him, with his
                                       left hand on her neck. She was screaming, “Stop it, stop it.” The next
                                   7   thing he knew, he was on the floor. Defendant was still on the bed
                                       with his hand on Munjar’s neck, but he then turned his attention to
                                   8   Chow, who was crawling on the ground. Defendant kicked Chow
                                       approximately 20 times in his chest, stomach, and legs, “all over my
                                   9   body.” According to Chow, while he was on the bed, he was wearing
                                       a t-shirt and boxer shorts, but when he came to on the floor, he was
                                  10   not wearing any clothes.
                                  11   At some point, Chow heard sirens and someone knocking on the door,
                                       so he crawled over and opened it, letting the police in. Chow testified
                                  12   that defendant was no longer in the apartment when the police came
Northern District of California
 United States District Court




                                       in, but he did not see where he had gone. He acknowledged having
                                  13   testified in the first trial that he saw defendant leave through the
                                       window, but he did not know why he gave that testimony.
                                  14
                                       Paramedics arrived shortly after, and Chow was taken to the hospital,
                                  15   where he stayed until late morning. According to Chow, he suffered
                                       throat problems that made it hard to talk and breathe, stitches on both
                                  16   lips and his left eyebrow, and his left eye was swollen shut. He
                                       experienced problems with his left eye, including blurriness, that
                                  17   persisted at the time of trial. He also had bruising on his right bicep
                                       and chest, and abrasions on his nose and right knee and above and
                                  18   below his right eye.
                                  19   Peter Ballotta, who lived directly below Chow’s apartment, testified
                                       that around 1:30 a.m. on August 11, he was awakened by someone
                                  20   ringing his doorbell. Shortly after, he heard what sounded like
                                       someone hop the back fence, walk through the backyard, and enter
                                  21   the building through the back door. Ten minutes later, he heard an
                                       argument in the apartment above him. At first, he heard a man and
                                  22   woman yelling at each other, but then it sounded like a fight had
                                       started and a woman was “crying, screaming.” At some point, he
                                  23   heard a male voice saying, “Are you fucking him?” The fighting
                                       escalated and “it sounded like furniture was moving or something had
                                  24   fallen over or there was people banging on things,” so he called the
                                       property manager and then 911.
                                  25
                                       Multiple officers responded. Once in the building, they could hear a
                                  26   man and a woman yelling and sounding upset. As they got closer to
                                       Chow’s apartment, they could hear something moving inside and then
                                  27   “a loud commotion inside, fighting, screaming” and “a loud smacking
                                       sound” like someone being struck. They knocked a few times, and
                                  28   when no one responded, they tried to force entry, and eventually
                                                                         11
                                       Chow opened the door. He was naked and covered in blood, with his
                                   1   face “split open” and lots of swelling, including his left eye that was
                                       swollen shut. Munjar was standing behind him, also covered in blood.
                                   2   Multiple officers testified that Munjar was clothed when the door was
                                       opened.
                                   3
                                       Munjar and Chow were out of breath and had a difficult time
                                   4   explaining what had happened. According to one of the officers,
                                       Munjar said that defendant had attacked them. Chow told the officers
                                   5   that they were in bed when they were awakened by defendant walking
                                       into the bedroom. He approached them, climbed on the bed, and
                                   6   alternated between punching him and Munjar.
                                   7   Two other officers who responded to the scene were pulling up
                                       outside the apartment building when they saw defendant run out,
                                   8   cross the street, and get into a van. They detained him, observing that
                                       he had cuts on his hands, his pants were torn, and he was disheveled.
                                   9   Defendant was still there when Chow was wheeled out of the
                                       apartment building and into an ambulance, and defendant said, “Do
                                  10   you know what it’s like finding out your girlfriend of four years is
                                       cheating on you after you had sex with her?” Defendant was arrested
                                  11   and transported to the police station.
                                  12   According to forensic nurse practitioner Diana Emerson, who
Northern District of California
 United States District Court




                                       testified as an expert for the prosecution, when Chow first arrived at
                                  13   the hospital, he was treated for respiratory distress and given
                                       Albuterol and oxygen. Emerson acknowledged that Chow’s
                                  14   respiratory problems could have been due to asthma. He also suffered
                                       multiple injuries to his face, neck, and body. His neck was
                                  15   discolored—almost black—all the way down to his chest wall, and
                                       was so swollen his larynx and trachea were not visible. She described
                                  16   Chow’s neck injuries as “a significant strangulation injury.”
                                  17   Chow also suffered a left orbital blowout fracture, meaning the lower
                                       and side parts of the eye socket were shattered. There were bone
                                  18   fragments in the muscle, and muscle trapped within the bone
                                       fragments. His left eye was swollen shut. He received stitches in his
                                  19   left eyebrow, as well as his upper lip. His nose was broken, and he
                                       had multiple abrasions and swelling elsewhere on his face, elbow,
                                  20   knees, and hands. He also had red marks on his back that were from
                                       ruptured capillaries, consistent with pressure having been applied to
                                  21   Chow’s chest.
                                  22   The emergency room doctors recommended Chow be admitted
                                       because there was a risk he could suffer airway compromise resulting
                                  23   in death as a result of his strangulation injuries, and left eye blindness
                                       due to the orbital fracture, but he left the hospital against their advice
                                  24   after about seven hours.
                                  25   Meanwhile, defendant had been transported to the police station. As
                                       an officer was conducting a booking search, defendant spontaneously
                                  26   said he was sorry he had lost it and he had been in a fistfight because
                                       his girlfriend was cheating on him. He also said, “My girlfriend was
                                  27   fucking that guy, and she’s only fucking him because he has money.”
                                  28   Later that same morning, when officers were in the process of taking
                                                                          12
                                       photographs of defendant and samples of the blood on his body,
                                   1   defendant stated, “Why are you going to do that? I already told them
                                       I was guilty.” He went on to say that his girlfriend was cheating on
                                   2   him and that the boyfriend charged him and he beat him up, repeating
                                       it several times and “just rambl[ing] on about it.”
                                   3
                                       Inspector Flores, who was in charge of the investigation, also
                                   4   testified. According to the inspector, he interviewed Munjar and
                                       Chow at the hospital on the morning of the assault. According to the
                                   5   inspector, Chow had “multiple bruises on his neck and on his face and
                                       on his hands” and appeared to be in “[a] lot of pain.” He also had a
                                   6   mask on and was having a hard time breathing, but they were able to
                                       communicate. Chow told him that he and Munjar, who were in a
                                   7   relationship, were in bed when all of a sudden defendant was choking,
                                       punching, and kicking him, and he saw defendant hit Munjar twice on
                                   8   the chin, and grab her by the throat and throw her on the floor.
                                   9   That same day, Inspector Flores went to the police station where
                                       defendant was being held. He read defendant his Miranda [FN 3]
                                  10   rights, and defendant declined to talk to him. As he was taking
                                       photographs of defendant, defendant, who was “emotional,” “crying,”
                                  11   “upset,” spontaneously made the following statement:
                                  12   [FN 3:] Miranda v. Arizona (1966) 394 U.S. 436.
Northern District of California
 United States District Court




                                  13   “What happened was, she met that dude and that dude was putting all
                                       his money in her shop. And they were like . . . they were just . . . he
                                  14   was just putting all this money in her shop because her shop was going
                                       under. And then she . . . it was like she never wanted me to work.
                                  15   She wanted me to work inside the place. And she didn’t want me to
                                       go nowhere. So I was working hard. And then by the time she does
                                  16   that, she tells me you know ‘you need to leave’ and all that kind of
                                       stuff after . . . because this dude’s telling her to tell him to leave. And
                                  17   then behind his back she’s still coming to see me, and we’re seeing
                                       each other and stuff, but I didn’t know they were messing around.
                                  18   And then she gave me the keys to the house and then I come over
                                       there, I buzz in first, and when I buzz in first, then I went upstairs . . .
                                  19   somebody buzzing me in. So I go upstairs and then the door was
                                       unlocked . . . so I coming right in. I knocked first and the door comes
                                  20   unlocked. And then I come right in, and when I turn the lights on, then
                                       they in bed fucking. Or just got finished fucking and then he gets up
                                  21   hella quick and then he starts talking shit. And then I say, ‘What the
                                       fuck!’ And he’s like talking shit, ‘Fuck you . . . lalalala!’ And then I
                                  22   just said, ‘fuck it,’ and just hit him. And I hit him like four or five
                                       times. And I was wrong. I was wrong. I don’t have to . . . I’m not
                                  23   going to sit here and wait and get a lawyer and all that other . . . I was
                                       wrong for what I did. I should have been a bigger man and walked
                                  24   away. But it was so hard, and my emotions were getting to me. I
                                       smoked some herb, and I was drinking before I got there. And then
                                  25   after that, I was just feeling . . . thinking we would be all cool when
                                       I come in the house. And I see this, it’s not wrong . . . it’s not right.
                                  26   And we have a groove together, and it’s like, she’s spending more
                                       time with me over here doing all this. And then she says she just
                                  27   needs space. Then she’s giving me mixed messages. And then she’s
                                       telling me to come over, and then she’s coming over here, and then
                                  28   we’re all good. Then all of a sudden from there, this happens. I mean
                                                                           13
                                       what would you do if you saw your wife screwing some dude. Or,
                                   1   just got done screwing some dude, and they laying in bed together and
                                       he gets up starting to talk crap to you, and you all start fighting. Yeah,
                                   2   he’s going to probably say, ‘Oh, umm, I didn’t do anything,’ or
                                       whatever. They gonna lie their way out. I’m not gonna lie my way
                                   3   out. I’m gonna tell the truth. I’m gonna tell the truth about
                                       everything, because I ain’t got no reason to lie.
                                   4
                                       “. . . But I did wrong. I don’t care if they said he didn’t do anything
                                   5   . . . everything cool. I did wrong. And if I have to go to jail for it and
                                       face my punishment then I have to do it, because why? I did wrong
                                   6   on my part. I let . . . as they say in the bible . . . I let the devil win. I
                                       did. Because you know, I could have been the bigger man and walk
                                   7   away, but it was so hard. I have an anger issue. And I feel like I did
                                       wrong. I did wrong. . . . After I did what I did. After I let, lose my
                                   8   cool. I lost my cool. And I’m sorry and I’m wrong. And if you guys
                                       want to prosecute me, then you guys gotta do what you all gotta do.
                                   9   That’s the law. And I don’t disrespect the law, but that’s the law and
                                       what I did is wrong according to the law.”
                                  10
                                       Two days after the incident, Inspector Flores reinterviewed Chow and
                                  11   Munjar at the Masonic Avenue apartment. During that interview,
                                       Munjar told him the following: She lived at 501 Masonic Avenue
                                  12   with her children, and Chow would sometimes spend the night. Her
Northern District of California
 United States District Court




                                       relationship with defendant was over by that time. The night of the
                                  13   incident, she and Chow were in bed and were awakened by defendant
                                       climbing on top of them. Defendant’s left hand was on her neck but
                                  14   he was not squeezing it, and he was holding Chow by the neck with
                                       his right hand. She did not see defendant hit Chow because it was
                                  15   dark, nor did she hear any hits to Chow’s body. She did not hear
                                       defendant say he was going to kill her or Chow. She never lost
                                  16   consciousness when defendant had his hand on her neck, and she
                                       denied that defendant assaulted her. She said the cut on her lip was
                                  17   due to defendant choking her, claiming he had not punched her.
                                       According to the inspector, Munjar never told him defendant hit her
                                  18   head against a coffee table or picked her up by the neck, held her
                                       against the wall, and dropped her.
                                  19
                                       Munjar told Inspector Flores she had ended her relationship with
                                  20   defendant, had had no contact with him since April 18, and had never
                                       given him her address. She did not see defendant or have sex with
                                  21   him on August 10. She went to Oakland to pay her rent, returned to
                                       San Francisco, met with Chow to have lunch around 5:00 p.m. and
                                  22   stayed with him for the rest of the day. Munjar also told the inspector
                                       that around 8:00 p.m. she received a message from defendant asking,
                                  23   “Where are you? Are you seeing somebody?” She did not contact
                                       defendant and tell him to come over that night. She denied she had
                                  24   sex with Chow that night.
                                  25   Inspector Flores also met with Munjar on December 14, 2010, at her
                                       request. She told him she had previously lied to him because Chow
                                  26   was in the apartment and she did not want him to know the truth. She
                                       admitted that the day before the incident, she had had sex with
                                  27   defendant at the rental house in Oakland. That night, she and Chow
                                       were depressed about family members and they smoked marijuana
                                  28   and started drinking a lot. She took a sleeping pill. She could not
                                                                            14
                                                      remember if she had sex with Chow because she was intoxicated. She
                                   1                  told the inspector she texted defendant on August 10, “Don’t bother
                                                      me, I will probably see you tomorrow,” and she knew that he would
                                   2                  reach out to her and come see her. According to Munjar’s text
                                                      records, however, on the night of August 9, she texted defendant,
                                   3                  “Fuck you tomorrow.” And the following evening, she sent him two
                                                      texts about the death of her niece. Munjar also told Inspector Flores
                                   4                  she had not given defendant a key to the apartment, contradicting her
                                                      prior statements that she had in fact given him one.
                                   5
                                                      The defense called two witnesses to impeach Munjar’s testimony.
                                   6                  The first, Lucy Chiang, was the owner of the house Munjar rented in
                                                      Oakland. She testified that Munjar told her she owned a marijuana
                                   7                  club in San Francisco and was looking for a quiet place for her and
                                                      her two daughters to live away from the club and her ex-husband. She
                                   8                  did not tell Chiang she wanted to grow marijuana at the house. After
                                                      the lease ended, Chiang found the house “totally destroyed.
                                   9                  Everything is ruined. All the floor is bad. Water damage. All the wall
                                                      . . . It’s all the little holes on the wall.” The electrical system had also
                                  10                  been altered.
                                  11                  The second witness, Wayne Richards, described a fender bender he
                                                      and his daughter were involved in when Munjar, who was alone in
                                  12                  her car, ran a red light and hit their car. Munjar filed a lawsuit against
Northern District of California
 United States District Court




                                                      the Richards family, producing Chow as a supposedly independent
                                  13                  witness who claimed he saw Richards’s daughter cause the accident.
                                                      The case was ultimately dismissed.
                                  14
                                                      Jury Verdict in the Second Trial
                                  15
                                                      On May 25, 2012, a jury found defendant guilty of assault with force
                                  16                  likely to cause great bodily injury upon Chow (count 1), battery
                                                      resulting in serious bodily injury of Chow (count 2), and felony false
                                  17                  imprisonment of Chow (count 3), and found true the great bodily
                                                      injury enhancements. It acquitted him of misdemeanor and felony
                                  18                  false imprisonment of Munjar.
                                  19   Kennedy, 2014 WL 7183288, *1-11 (footnotes in original and brackets added).

                                  20          B.      Procedural History
                                  21                  1.      Sentencing
                                  22          On November 16, 2012, the trial court sentenced petitioner to sixteen years in state prison:

                                  23   eight years on count one, three years for the associated enhancement, and five years for the prior

                                  24   conviction; sentences on counts two and three were stayed. 2 CT 544-547; 17 RT 3570-3574.

                                  25                  2.      Post-Conviction Appeals, Collateral Attacks, and Federal Court
                                                              Proceedings
                                  26
                                              Petitioner timely appealed the judgment to the California Court of Appeal on December 4,
                                  27
                                       2012. Resp’t Ex. 5. In a published, reasoned decision issued on December 17, 2014, the
                                  28
                                                                                          15
                                   1   California Court of Appeal affirmed the judgment of conviction. Kennedy, 2014 WL 7183288,

                                   2   *18; Resp’t Ex. 8. On March 11, 2015, the California Supreme Court denied review. Resp’t Ex. 9

                                   3          On April 4, 2016, Petitioner filed the instant federal habeas action, initially raising only

                                   4   Claims 1 to 3. Dkt. 1.

                                   5          On June 9, 2016, the Court granted his request for a stay to exhaust additional claims in

                                   6   state court pursuant to Rhines v. Weber, 544 U.S. 269 (2005). Dkt. 11.

                                   7          On or about May 15, 2016, Petitioner filed a state habeas petition in San Francisco County

                                   8   Superior Court. See Dkt. 20-2 at 5. On July 6, 2016, the state superior court denied relief without

                                   9   prejudice, finding that Petitioner had failed to support his IAC claims of trial or appellate counsel

                                  10   with any evidence, citing People v. Duvall, 9 Cal. 4th 464, 474 (1995). Id., Dkt. 20-2 at 112. On

                                  11   September 28, 2016, Petitioner filed an amended petition with exhibits in superior court. Id., Dkt.

                                  12   20-2 at 11. However, the state superior court apparently did not rule on that petition.2
Northern District of California
 United States District Court




                                  13          On March 30, 2017, Petitioner filed a state habeas petition in the California Court of

                                  14   Appeal. Resp’t Ex. 11. On April 18, 2017, the state appellate court denied the petition, finding

                                  15   that the record Petitioner provided was inadequate to substantiate his claims against counsel and

                                  16   that the medical evidence adduced at trial amply proved the severity of Chow’s injuries, citing Ex

                                  17   Parte Swain, 34 Cal. 2d 300 (1949). See Dkt. 20-2 at 4.

                                  18          On May 18, 2017, Petitioner filed a state habeas petition in the California Supreme Court.

                                  19   Resp’t Ex. 12. On August 9, 2017, the state supreme court denied the petition as untimely, citing

                                  20   In re Robbins, 18 Cal. 4th 770, 780 (1998). See Dkt. 20-2 at 2.

                                  21          On September 25, 2017, Petitioner filed his first amended petition in the instant matter

                                  22   raising his original three claims (Claims 1-3) and his IAC claims (Claims 4-5). Dkt. 20. On

                                  23   October 11, 2017, the Court lifted the stay and ordered Respondent to show cause why the

                                  24   amended petition should not be granted. Dkt. 22. On December 1, 2017, Respondent filed an

                                  25   Answer and Memorandum of Points and Authorities in support thereof. Dkts. 24, 24-1. On May

                                  26
                                  27          2
                                                 According to Respondent’s counsel, the state superior court clerk reviewed the trial court
                                  28   file and informed counsel that there was no second order addressing the amended petition. Dkt.
                                       24-1 at 9, fn. 1.
                                                                                       16
                                   1   1, 2018, after being granted two extensions of time to do so, Petitioner filed a Traverse. Dkt. 30.

                                   2   On May 9, 2018, Respondent filed a reply to the Traverse regarding the procedural default of

                                   3   Claims 4-5. The matter is fully briefed and ripe for adjudication.

                                   4   III.   LEGAL STANDARD
                                   5          A federal court may entertain a habeas petition from a state prisoner “only on the ground

                                   6   that he is in custody in violation of the Constitution or laws or treaties of the United States.” 28

                                   7   U.S.C. § 2254(a). Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”) of 1996,

                                   8   a district court may not grant a petition challenging a state conviction or sentence on the basis of a

                                   9   claim that was reviewed on the merits in state court unless the state court’s adjudication of the

                                  10   claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application of,

                                  11   clearly established Federal law, as determined by the Supreme Court of the United States; or

                                  12   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of
Northern District of California
 United States District Court




                                  13   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). The first prong

                                  14   applies both to questions of law and to mixed questions of law and fact, see Williams (Terry) v.

                                  15   Taylor, 529 U.S. 362, 407-09 (2000), while the second prong applies to decisions based on factual

                                  16   determinations, see Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                  17          A.      28 U.S.C. § 2254(d)(1)
                                  18          To determine whether a state court ruling was “contrary to” or involved an “unreasonable

                                  19   application” of federal law under subsection (d)(1), the Court must first identify the “clearly

                                  20   established Federal law,” if any, that governs the sufficiency of the claims on habeas review.

                                  21   “Clearly established” federal law consists of the holdings of the United States Supreme Court

                                  22   which existed at the time the petitioner’s state court conviction became final. Williams v. Taylor,

                                  23   529 U.S. 362, 412 (2000). A state court decision is “contrary to” clearly established Supreme

                                  24   Court precedent if it “applies a rule that contradicts the governing law set forth in [the Supreme

                                  25   Court’s] cases,” or if it “confronts a set of facts that are materially indistinguishable from a

                                  26   decision of [the Supreme] Court and nevertheless arrives at a result different from [its] precedent.”

                                  27   Williams, 529 U.S. at 405-406. “Under the ‘unreasonable application’ clause, a federal habeas

                                  28   court may grant the writ if the state court identifies the correct governing legal principle from [the
                                                                                         17
                                   1   Supreme] Court’s decisions but unreasonably applies that principle to the facts of the prisoner’s

                                   2   case.” Id. at 413. “[A] federal habeas court may not issue the writ simply because that court

                                   3   concludes in its independent judgment that the relevant state-court decision applied clearly

                                   4   established federal law erroneously or incorrectly. Rather, that application must also be

                                   5   unreasonable.” Id. at 411.

                                   6          Under 28 U.S.C. § 2254(d)(2), a state court decision “based on a factual determination will

                                   7   not be overturned on factual grounds unless objectively unreasonable in light of the evidence

                                   8   presented in the state-court proceeding.” See Miller-El, 537 U.S. at 340; see also Torres v.

                                   9   Prunty, 223 F.3d 1103, 1107 (9th Cir. 2000). Moreover, “a determination of a factual issue made

                                  10   by a State court shall be presumed to be correct,” and the petitioner “shall have the burden of

                                  11   rebutting the presumption of correctness by clear and convincing evidence.” 28 U.S.C.

                                  12   § 2254(e)(1).
Northern District of California
 United States District Court




                                  13          On federal habeas review, AEDPA “imposes a highly deferential standard for evaluating

                                  14   state-court rulings” and “demands that state-court decisions be given the benefit of the doubt.”

                                  15   Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks omitted). In applying the

                                  16   above standards on habeas review, the Court reviews the last “reasoned decision” by the state

                                  17   court. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018); Cannedy v. Adams, 706 F.3d 1148,

                                  18   1156 (9th Cir.), amended, 733 F.3d 794 (9th Cir. 2013).

                                  19          As explained above, Petitioner raised his first three claims (Claims 1-3) on direct appeal.

                                  20   Therefore, the last reasoned decision as to Petitioner’s claims of (1) instructional error,

                                  21   (2) prosecutorial misconduct and (3) insufficiency of the evidence is the California Court of

                                  22   Appeal’s unpublished disposition issued on December 17, 2014. See Kennedy, 2014 WL

                                  23   7183288, *11-18.

                                  24          Meanwhile, no reasoned decision exists on Petitioner’s IAC claims (Claims 4-5), which

                                  25   were summarily denied by the California Supreme Court on August 9, 2017. See Dkt. 20-2 at 2.

                                  26          B. 28 U.S.C. § 2254(d)(2) and (e)(1)
                                  27          A federal habeas court may grant a writ if it concludes a state court’s adjudication of a

                                  28   claim “resulted in a decision that was based on an unreasonable determination of the facts in light
                                                                                         18
                                   1   of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). An

                                   2   unreasonable determination of the facts occurs where a state court fails to consider and weigh

                                   3   highly probative, relevant evidence, central to a petitioner’s claim, that was properly presented and

                                   4   made part of the state court record. Taylor v. Maddox, 366 F.3d 992, 1005 (9th Cir. 2004),

                                   5   abrogated on other grounds, Murray v. Schriro, 745 F.3d 984, 1000 (9th Cir. 2014). A district

                                   6   court must presume correct any determination of a factual issue made by a state court unless a

                                   7   petitioner rebuts the presumption of correctness by clear and convincing evidence. 28 U.S.C.

                                   8   § 2254(e)(1). The presumption of correctness applies to express and implied findings of fact by

                                   9   both trial and appellate courts. Sumner v. Mata, 449 U.S. 539, 546-47 (1981); see Williams v.

                                  10   Rhoades, 354 F.3d 1101, 1108 (9th Cir. 2004) (“On habeas review, state appellate court

                                  11   findings—including those that interpret unclear or ambiguous trial court ruling—are entitled to the

                                  12   same presumption of correctness that we afford trial court findings.”).
Northern District of California
 United States District Court




                                  13          Section 2254(d)(2) applies to an intrinsic review of a state court’s fact-finding process, or

                                  14   situations in which the petitioner challenges a state court’s fact-findings based entirely on the state

                                  15   court record, whereas § 2254(e)(1) applies to challenges based on extrinsic evidence, or evidence

                                  16   presented for the first time in federal court. See Taylor, 366 F.3d at 999-1000. In Taylor, the

                                  17   Ninth Circuit established a two-part analysis under §§ 2254(d)(2) and 2254(e)(1). Id. First,

                                  18   federal courts must undertake an “intrinsic review” of a state court’s fact-finding process under the

                                  19   “unreasonable determination” clause of § 2254(d)(2). Id. at 1000. The intrinsic review requires

                                  20   federal courts to examine the state court’s fact-finding process, not its findings. Id. Once a state

                                  21   court’s fact-finding process survives this intrinsic review, the second part of the analysis begins by

                                  22   addressing the state court finding of a presumption of correctness under § 2254(e)(1). Id.

                                  23   According to the AEDPA, this presumption means that the state court’s fact-finding may be

                                  24   overturned based on new evidence presented by a petitioner for the first time in federal court only

                                  25   if such new evidence amounts to clear and convincing proof a state court finding is in error. See

                                  26   28 U.S.C. § 2254(e)(1). “Significantly, the presumption of correctness and the clear-and-

                                  27   convincing standard of proof only come into play once the state court’s fact-findings survive any

                                  28   intrinsic challenge; they do not apply to a challenge that is governed by the deference implicit in
                                                                                         19
                                   1   the ‘unreasonable determination’ standard of section 2254(d)(2).” Taylor, 366 F.3d at 1000.

                                   2            If constitutional error is found, habeas relief is warranted only if the error had a

                                   3   “substantial and injurious effect or influence in determining the jury’s verdict.” Penry v. Johnson,

                                   4   532 U.S. 782, 795-96 (2001) (quoting Brecht v. Abrahamson, 507 U.S. 619, 638 (1993)).

                                   5   IV.      DISCUSSION
                                   6            A.     Procedurally Defaulted Claims (Claims 4 and 5)
                                   7            Federal courts “will not review a question of federal law decided by a state court if the

                                   8   decision of that court rests on a state law ground that is independent of the federal question and

                                   9   adequate to support the judgment.” Coleman v. Thompson, 501 U.S. 722, 728 (1991). Thus,

                                  10   where a state court’s rejection of a claim rests upon an independent and adequate state procedural

                                  11   ground, “federal habeas review is barred unless the prisoner can demonstrate cause for the

                                  12   procedural default and actual prejudice, or demonstrate that the failure to consider the claims will
Northern District of California
 United States District Court




                                  13   result in a fundamental miscarriage of justice.” Noltie v. Peterson, 9 F.3d 802, 804-05 (9th Cir.

                                  14   1993).

                                  15            Here, Petitioner presented Claims 4 through 5 in his state habeas petition, which was
                                  16   rejected by the California Supreme Court on August 9, 2017 as follows: “The petition for writ of
                                  17   habeas corpus is denied. (See In re Robbins (1998) 18 Cal. 4th 770, 780 [courts will not entertain
                                  18   habeas corpus claims that are untimely].)” Doc. 20-2 at 2. “A summary denial citing . . . Robbins
                                  19   means that the petition is rejected as untimely.” Walker v. Martin, 562 U.S. 307, 313 (2011). As
                                  20   Respondent correctly points out, the denial of habeas relief by the California Supreme Court on
                                  21   the ground that the petition was untimely is considered an independent and adequate state
                                  22   procedural ground requiring denial of subsequent habeas petitions in federal court. See Dkt. 24-1
                                  23   at 44 (citing Walker, 562 U.S. at 317-320; Duran v. Beard, 2017 U.S. App. LEXIS 20305, *2 (9th
                                  24   Cir. 2017). As such, the Court finds that Respondent has adequately pled the existence of an
                                  25   independent and adequate state procedural ground as a defense. Bennett v. Mueller, 322 F.3d 573,
                                  26   585-86 (9th Cir. 2003). In view of that initial showing, the burden shifts to Petitioner to
                                  27   demonstrate that the procedural rule was not independent or adequate. Id. Petitioner fails to
                                  28
                                                                                           20
                                   1   satisfy this burden. He likewise has failed to demonstrate cause and prejudice to excuse the

                                   2   default. Instead, in his traverse Petitioner attempts to oppose procedural default by stating that the

                                   3   untimely state habeas petition was the result of “government interference,” because took three

                                   4   months for him to receive a response from the superior court on his amended petition, and because

                                   5   he did not have access to his legal property for a month and a half when he was transferred to a

                                   6   different prison and his classification was being processed. Dkt. 30 at 40-43. However,

                                   7   Respondent points out that even though Petitioner attempted to explain the reason for his delay,

                                   8   the California Supreme Court rejected his reasons and found that the state habeas petition filed on

                                   9   May 18, 2017 was untimely. See Dkt. 20-2 at 2. In reply to the traverse, Respondent asserts that a

                                  10   federal court may not revisit the issue of whether the procedural bar was properly imposed

                                  11   because it is a question of state law. Dkt. 31 at 2. Respondent is correct. The Supreme Court has

                                  12   repeatedly held that federal habeas writ is unavailable for violations of state law or for alleged
Northern District of California
 United States District Court




                                  13   error in the interpretation or application of state law. See Estelle v. McGuire, 502 U.S. 62, 67-68

                                  14   (1991); see, e.g., Little v. Crawford, 449 F.3d 1075, 1082 (9th Cir. 2006) (claim that state supreme

                                  15   court misapplied state law or departed from its earlier decisions does not provide a ground for

                                  16   habeas relief).

                                  17           Accordingly, the Court finds that Claims 4 and 5 (Petitioner’s IAC claims) are

                                  18   procedurally defaulted for purposes of federal habeas review.

                                  19             B. Remaining Non-Defaulted Claims
                                  20                     1.   Instructional Error (Claim 1)
                                  21          Petitioner argues that the trial court violated his due process rights by failing to instruct on

                                  22   defense of others. Dkt. 20 at 5.

                                  23                          a.      State Court Opinion
                                  24          The state appellate court rejected Claim 1 upon determining that no due process violation

                                  25   occurred as the result of omitting an instruction for a defense that was not supported by the

                                  26   evidence, and that any error was harmless. Kennedy, 2014 WL 7183288, *11-14. The following

                                  27   excerpt taken from the state court’s opinion includes the background, applicable law, and

                                  28   discussion relating to Claim 1:
                                                                                         21
                                   1   In defendant’s first argument, he contends the trial court deprived him
                                       of his right to due process by failing to instruct the jury on the defense
                                   2   of others. As he would have it, the evidence showed that when he
                                       entered the apartment, he reasonably believed Chow was unlawfully
                                   3   touching Munjar and would continue to do so if he did not intervene.
                                       Despite this evidence, which he claims was “virtually identical” to
                                   4   that elicited at the first trial and which merited a defense of others
                                       instruction at that trial, the trial court denied his request for a defense
                                   5   of others instruction at the second trial. The argument lacks merit.
                                   6   A. Background
                                   7   As given at defendant’s first trial, CALCRIM No. 3470 provides:
                                   8   “Defense of others is a defense to attempted murder, and offenses
                                       involving assault, battery, battery involving serious bodily injury, and
                                   9   lesser offenses as to Lester Chow. The defendant is not guilty of those
                                       crimes if he used force against the other person in lawful defense of
                                  10   another. The defendant acted in lawful defense of another if:
                                  11   “1. The defendant reasonably believed that he or someone else was
                                       in imminent danger of being touched unlawfully;
                                  12
Northern District of California




                                       “2. The defendant reasonably believed that the immediate use of
 United States District Court




                                  13   force was necessary to defend against that danger;
                                  14   “AND
                                  15   “3. The defendant used no more force than was reasonably necessary
                                       to defend against that danger.
                                  16
                                       “Belief in future harm is not sufficient, no matter how great or how
                                  17   likely the harm is believed to be. The defendant must have believed
                                       there was imminent danger of violence to someone else. Defendant’s
                                  18   belief must have been reasonable and he must have acted because of
                                       that belief. The defendant is only entitled to use that amount of force
                                  19   that a reasonable person would believe is necessary in the same
                                       situation. If the defendant used more force than was reasonable, the
                                  20   defendant did not act in lawful defense of another.
                                  21   “When deciding whether the defendant’s beliefs were reasonable,
                                       consider all the circumstances as they were known to and appeared to
                                  22   the defendant and consider what a reasonable person in a similar
                                       situation with similar knowledge would have believed. If the
                                  23   defendant’s beliefs were reasonable, the danger does not need to have
                                       actually existed.
                                  24
                                       “A defendant is not required to retreat. He or she is entitled to stand
                                  25   his or her ground and defend himself or herself and, if reasonably
                                       necessary, to pursue an assailant until the danger of death/bodily
                                  26   injury has passed. This is so even if safety could have been achieved
                                       by retreating.
                                  27
                                       “The People have the burden of proving beyond a reasonable doubt
                                  28   that the defendant did not act in lawful self-defense or defense of
                                                                           22
                                       another. If the People have not met this burden, you must find the
                                   1   defendant not guilty of these offenses.” [FN 4]
                                   2   [FN 4:] The court also instructed as a component of the simple
                                       assault, battery causing serious bodily injury, and simple battery
                                   3   charges involving Chow that the jury must find defendant not guilty
                                       if it found he acted in defense of someone else.
                                   4
                                       In the second trial, counsel for defendant requested a similar defense
                                   5   of others instruction, explaining, “I think in the previous trial of this
                                       matter, the instruction was given, and in this trial it should be given,
                                   6   as well, and the reason being that when Mr. Kennedy is to have
                                       entered this apartment, the lights were off. [¶] He saw two figures
                                   7   appear to be involved in having sex. One was his girlfriend, as far as
                                       he knew.” This exchange ensued:
                                   8
                                       “THE COURT: What’s our evidence of that? [¶] I know that’s the
                                   9   defense theory, but what’s the evidence they were having sex?
                                  10   “MS. KAPLAN [DEFENSE COUNSEL]: The statement introduced
                                       by Mr. Delgado.
                                  11
                                       “MR. DELGADO [PROSECUTOR]: He did state in the statement
                                  12   they either had sex or just finished having sex.
Northern District of California
 United States District Court




                                  13   “MS. KAPLAN: That as far as he knew, from everything she told
                                       him, she was living alone, that she essentially had invited him over
                                  14   by talking about deaths in her family, knowing he would want to
                                       comfort her based on his four-year relationship with her, that he had
                                  15   sex with her the day before.
                                  16   “There has been nothing that happened between the two of them that
                                       indicated that they did not have a continuing relationship and that
                                  17   when he began what is described by the district attorney as assaultive
                                       behavior, it was, in fact, in defense of Ms. Munjar, who he believed
                                  18   to be his girlfriend, being sexually assaulted by another. [¶] . . .
                                  19   “MR. DELGADO: We just don’t have any evidence saying he
                                       thought that she was in any danger. [¶] His statement was that Mr.
                                  20   Chow had ambushed him. There is no evidence he was trying to
                                       defend her.
                                  21
                                       “THE COURT: I don’t think we have that evidence, and I think we
                                  22   have the evidence that Mr. Ballotta said, ‘Are you fucking him,’
                                       which sort of goes against him defending another. [¶] In any event,
                                  23   I don’t think there is evidence of defense of another, but there’s
                                       enough evidence that I do believe the self-defense instruction is
                                  24   warranted.”
                                  25   The court subsequently instructed the jury on self-defense without the
                                       defense of others language.
                                  26
                                       B. Applicable Law and Standard of Review
                                  27
                                       The trial court must give an instruction when “there was substantial
                                  28   evidence presented which would warrant the giving of the instruction.
                                                                          23
                                       [Citation.] A jury instruction need not be given whenever any
                                   1   evidence is presented, no matter how weak. [Citation.] Rather, the
                                       accused must present ‘evidence sufficient to deserve consideration by
                                   2   the jury, i.e., evidence from which a jury composed of reasonable men
                                       could have concluded that the particular facts underlying the
                                   3   instruction did exist.’” (People v. Strozier (1993) 20 Cal. App. 4th
                                       55, 62-63; see also People v. Salas (2006) 37 Cal. 4th 967, 982-983
                                   4   [“defendant has a right to have the trial court . . . give a jury instruction
                                       on any affirmative defense for which the record contains substantial
                                   5   evidence [citation]—evidence sufficient for a reasonable jury to find
                                       in favor of the defendant”]; People v. Michaels (2002) 28 Cal. 4th
                                   6   486, 529 [court must instruct on all material issues presented by the
                                       evidence, including affirmative defenses such as a self-defense and
                                   7   defense of others].)
                                   8   We review the trial court’s decision not to give a requested instruction
                                       under the de novo standard of review. (People v. Manriquez (2005)
                                   9   37 Cal. 4th 547, 581, 584.) We conclude that the record here does not
                                       contain substantial evidence to support the requested instruction.
                                  10
                                       C. Discussion
                                  11
                                       Defendant’s request for the defense of others instruction was based
                                  12   on his statement to Inspector Flores the day of the incident. As he
Northern District of California




                                       describes it in his opening brief, “During the recorded rambling
 United States District Court




                                  13   remarks made by appellant at the police station, appellant stated that
                                       he came over to the Masonic Street apartment in response to Munjar’s
                                  14   messages inviting him, that he expected to find Munjar alone but
                                       instead, saw a male having sex with her, and that he construed what
                                  15   he had seen as an act of unlawful touching committed against Munjar.
                                       [Citation.] According to appellant, Chow then jumped up quickly and
                                  16   started ‘talking shit’ and ‘they all just start[ed] fighting.’” This
                                       account takes great liberty with what defendant said to Inspector
                                  17   Flores.
                                  18   In the referenced portion of the statement, defendant actually said
                                       this: “So I go upstairs and then the door was unlocked . . . so I coming
                                  19   right in. I knocked first and the door comes unlocked. And then I
                                       come right in, and when I turn the lights on, then they in bed fucking.
                                  20   Or just got finished fucking and then he gets up hella quick and then
                                       he starts talking shit. And then I say, ‘What the fuck!’ And he’s like
                                  21   talking shit, ‘Fuck you . . . lalalala!’ And then I just said, ‘fuck it’ and
                                       just hit him. And I hit him like four or five times. And I was wrong,
                                  22   I was wrong . . . .” This passage is hardly evidence—let alone
                                       substantial evidence—that defendant assaulted Chow because he
                                  23   believed Munjar was imminent danger of harm from him. And
                                       nothing else in defendant’s statement can be construed as a claim that
                                  24   he acted in defense of Munjar. To the contrary: it is replete with
                                       acknowledgments by defendant that he assaulted Chow because, upon
                                  25   entering the apartment and discovering Munjar in bed with Chow, he
                                       realized she was sleeping with someone else.
                                  26
                                       Defendant also claims circumstantial evidence mandated the giving
                                  27   of the instruction. According to him, the evidence “demonstrated that
                                       appellant had been induced to come to the Masonic Street apartment
                                  28   by Munjar’s texts to him describing her distress at the death of her
                                                                            24
                                       niece. As Munjar admitted, she knew that appellant would ‘reach out’
                                   1   to comfort her and would likely appear because that was his habitual
                                       reaction to her signals to him. [Citation.] She had represented to
                                   2   appellant that she lived alone and had never warned him not to come
                                       over. In fact, she had given him a key to the apartment. [Citation.]
                                   3   Appellant understood that she was implicitly inviting him over that
                                       night through her text messages invoking her emotional neediness.
                                   4   [Citation.] Appellant and Munjar had just had sex earlier that day,
                                       and appellant believed theirs was an ongoing and exclusive
                                   5   relationship. [Citation.] In the context of his understanding of the
                                       situation, which was fostered by Munjar’s acts and statements,
                                   6   appellant believed that Munjar—who, by her own admission, was
                                       rendered essentially unconscious by the combination of Ambien,
                                   7   marijuana and alcohol she had ingested prior to going to sleep . . .
                                       would not have invited him over had she planned to have sex with
                                   8   Chow. Appellant therefore reasonably understood what he saw and
                                       Munjar being unlawfully touched by Chow and reasonably believed
                                   9   that she would continue to be unlawfully touched were he not to
                                       defend her against that danger.” The flaws in this theory are many.
                                  10
                                       First, Munjar testified at the second trial that she had not in fact given
                                  11   defendant a key and that she had broken up with him months before,
                                       repeatedly telling him she was seeing someone else. Thus,
                                  12   defendant’s scenario conflicts with the evidence presented at the
Northern District of California
 United States District Court




                                       second trial. Additionally, there was extensive direct evidence that
                                  13   defendant did not think Chow was assaulting Munjar, including
                                       defendant’s many incriminating statements, Chow’s description of
                                  14   the incident, and Ballotta’s testimony that he heard a man yell, “Are
                                       you fucking him?” Further, the evidence indicated that both Chow
                                  15   and Munjar were asleep when defendant entered the bedroom, which
                                       undermines defendant’s claim that he thought Munjar was in
                                  16   imminent danger. Indeed, defense counsel argued in closing
                                       argument that Chow and Munjar were in a “drug induced, drunken
                                  17   sleep” when defendant entered the bedroom. And in making this very
                                       argument, defendant himself represents that Munjar was “rendered
                                  18   essentially unconscious by the combination of Ambien, marijuana
                                       and alcohol she had ingested prior to going to sleep.” In light of all
                                  19   this, we cannot conclude that defendant’s claimed circumstantial
                                       evidence was sufficient for a reasonable jury to find that defendant
                                  20   acted in defense of Munjar.
                                  21   In a final word on this issue, we note that defendant’s claim that the
                                       evidence at the second trial was “virtually identical” to the evidence
                                  22   at the first trial directly conflicts with his claim that Munjar told
                                       contradictory accounts at the two trials. And she did in fact give
                                  23   conflicting testimony on facts relevant to this issue. For example, at
                                       the first trial, she testified that she was awakened by defendant and
                                  24   Chow fighting; at the second, she testified she woke up to find
                                       defendant pinning both her and Chow to the bed and punching or
                                  25   choking them. At the first trial, she testified defendant yelled,
                                       “[W]hat are you doing to my girlfriend?”; at the second, she testified
                                  26   that defendant yelled, “[S]hut up, motherfucker. I’ll kill you.” While
                                       the testimony at the first trial may have constituted substantial
                                  27   evidence warranting a defense of others instruction, no such
                                       testimony was offered in the second trial.
                                  28
                                                                          25
                                                      D. Harmless Error
                                   1
                                                      Even if we were to conclude the court erred in failing to instruct on
                                   2                  defense of others, such error would have been harmless. (People v.
                                                      Randle (2005) 35 Cal. 4th 987, 1003 [error in failing to instruct on
                                   3                  defense of others is state law error subject to Watson analysis].) As
                                                      detailed above, the evidence was overwhelming that defendant’s
                                   4                  assault on Chow was motivated by defendant’s discovery of Munjar
                                                      in bed with another man. It thus cannot be said that it was reasonably
                                   5                  probable defendant would have obtained a more favorable result had
                                                      the court given a defense of others instruction. (See People v. Watson
                                   6                  (1956) 46 Cal. 2d 818, 836 [conviction of the charged offense may be
                                                      reversed only if it appears from the record reasonably probable the
                                   7                  defendant would have obtained a more favorable result].)
                                   8   Id.

                                   9                          b.      Applicable Federal Law
                                  10          To obtain federal habeas relief for an error in the jury instructions, a petitioner must show

                                  11   that the error “so infected the entire trial that the resulting conviction violates due process.”

                                  12   Estelle, 502 U.S. at 72. “Even if there is some ‘ambiguity, inconsistency, or deficiency’ in [a jury]
Northern District of California
 United States District Court




                                  13   instruction, such an error does not necessarily constitute a due process violation.” Waddington v.

                                  14   Sarausad, 555 U.S. 179, 190 (2009) (quoting Middleton v. McNeil, 541 U.S. 433, 437 (1977)).

                                  15   “Rather, the defendant must show both that the instruction was ambiguous and that there was “‘a

                                  16   reasonable likelihood’” that the jury applied the instruction in a way that relieved the State of its

                                  17   burden of proving every element of the crime beyond a reasonable doubt.” Waddington, 555 U.S.

                                  18   at 190-91 (quoting Estelle, 502 U.S. at 72 (internal quotation marks and citation omitted); see also

                                  19   Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974) (“‘[I]t must be established not merely that

                                  20   the instruction is undesirable, erroneous, or even “universally condemned,” but that it violated

                                  21   some [constitutional right].’”).

                                  22          The omission of an instruction is less likely to be prejudicial than a misstatement of the

                                  23   law. Walker v. Endell, 850 F.2d 470, 475-76 (9th Cir. 1987) (citing Henderson v. Kibbe, 431 U.S.

                                  24   145, 154 (1977)). Thus, a habeas petitioner whose claim involves a failure to give a particular

                                  25   instruction bears an “‘especially heavy burden.’” Villafuerte v. Stewart, 111 F.3d 616, 624 (9th

                                  26   Cir. 1997) (quoting Henderson, 431 U.S. at 155).

                                  27          If a constitutional error is found in the jury instructions, the federal habeas court also must

                                  28   determine whether that error was harmless by looking at the actual impact of the error. Calderon
                                                                                          26
                                   1   v. Coleman, 525 U.S. 141, 146-47 (1998). The habeas court must apply the harmless-error test set

                                   2   forth in Brecht v. Abrahamson, 507 U.S. 619 (1993), and determine whether the error had a

                                   3   “‘substantial and injurious effect or influence in determining the jury’s verdict.’” Hedgpeth v.

                                   4   Pulido, 555 U.S. at 58 (quoting Brecht, 507 U.S. at 623).

                                   5                          c.      Analysis
                                   6          When, as here, the state court has found the error harmless, relief is not available for the

                                   7   error “unless the harmlessness determination itself was unreasonable.” Davis v. Ayala, 135 S. Ct.

                                   8   2187, 2199 (2015) (emphasis in original). In other words, a federal court may grant relief only if

                                   9   the state court’s harmlessness determination “was so lacking in justification that there was an error

                                  10   well understood and comprehended in existing law beyond any possibility for fairminded

                                  11   disagreement.” Id. (quoting Harrington, 562 U.S. at 103).

                                  12          The California Court of Appeal’s rejection of the federal constitutional claim was not
Northern District of California
 United States District Court




                                  13   contrary to or an unreasonable application of clearly established federal law. Assuming arguendo

                                  14   the trial court’s failure to instruct the jury on defense of others instruction amounted to a federal

                                  15   constitutional violation, the state appellate court’s harmlessness determination was not

                                  16   unreasonable.

                                  17          The California Court of Appeal reasonably determined that, based on the overwhelming

                                  18   evidence that the assault on Chow was motivated by Petitioner’s discovery of Munjar in bed with

                                  19   another man, it was not reasonably probable that Petitioner would have obtained a more favorable

                                  20   result had the court given a defense of others instruction. Kennedy, 2014 WL 7183288, *14.

                                  21   Respondent argues that “[n]o reasonable jury would have concluded that Petitioner actually

                                  22   believed Munjar was in any danger . . . .” Dkt. 24-1 at 37-38. The Court agrees. The state

                                  23   appellate court reasonably determined that the record was “replete with acknowledgments by

                                  24   [Petitioner] that he assaulted Chow because, upon entering the apartment and discovering Munjar

                                  25   in bed with Chow, he realized she was sleeping with someone else.” Kennedy, 2014 WL

                                  26   7183288, *13. Munjar’s neighbor testified that he heard a male voice repeatedly yell out, “[A]re

                                  27   you fucking him?” 15 RT 2824-2830. Contrary to Petitioner’s claim that he needed to act because

                                  28   Chow posed a threat to Munjar, Chow testified that he and Munjar were sleeping when Petitioner
                                                                                         27
                                   1   entered the room. 12 RT 2665-66, 2744-45; 14 RT 3057-58. Furthermore, Petitioner’s statements

                                   2   to police that he “lost it” when he saw Munjar in bed with another man, see 15 RT 3181-86,

                                   3   contradicted a defense of others theory. Even if the jury did believe that Petitioner initiated the

                                   4   assault on Chow in order to defend Munjar, Petitioner’s attack on Chow would have failed to

                                   5   qualify as a defense of others because California law only permits resistance “sufficient to prevent

                                   6   the offense.” Cal. Penal Code § 694. As indicated above, the defense of others instruction

                                   7   expressly states as follows: “The defendant is only entitled to use that amount of force that a

                                   8   reasonable person would believe is necessary in the same situation. If the defendant used more

                                   9   force than was reasonable, the defendant did not act in lawful defense of another.” Kennedy, 2014

                                  10   WL 7183288, *11. Finally, the record shows that the jury found true the enhancement allegation

                                  11   that Petitioner inflicted great bodily injury on Chow, see 2 CT 504-509, which contradicts

                                  12   Petitioner’s claim that his actions constituted lawful defense of others.
Northern District of California
 United States District Court




                                  13           Accordingly, it was not unreasonable for the state appellate court to determine that any

                                  14   error resulting from the trial court’s failure to instruct the jury on defense of others instruction was

                                  15   harmless. Petitioner has failed to show that the state appellate court’s harmlessness determination

                                  16   was itself unreasonable, see Davis, 135 S. Ct. at 2199, and therefore he is not entitled to habeas

                                  17   relief on Claim 1.

                                  18                   2.          Prosecutorial Misconduct (Claim 2)
                                  19           In Claim 2, Petitioner claims that the prosecutor’s presentation of allegedly false testimony

                                  20   from Munjar and the grant of immunity from perjury violated Petitioner’s due process right to a

                                  21   fair trial. Dkt. 20 at 5.

                                  22                               a.    State Court Opinion
                                  23           The state appellate court reasonably concluded that no due process violation occurred,

                                  24   given that the prosecutor fully acknowledged inconsistencies that he should have known to be

                                  25   actually false and that any lies that went uncorrected were immaterial. See Kennedy, 2014 WL

                                  26   7183288, *14-17. The state appellate court resolved this claim as follows:

                                  27                   A. Applicable Law

                                  28                   In an oft-quoted passage, the United States Supreme Court in Napue
                                                                                         28
                                       v. Illinois (1959) 360 U.S. 264, 270, addressed the State’s use of false
                                   1   testimony: “[A] conviction obtained through use of false evidence,
                                       known to be such by representatives of the State, must fall under the
                                   2   Fourteenth Amendment. [Citations.] The same result obtains when
                                       the State, although not soliciting false evidence, allows it to go
                                   3   uncorrected when it appears. [Citations.] [¶] The principle that a
                                       State may not knowingly use false evidence, including false
                                   4   testimony, to obtain a tainted conviction, implicit in any concept of
                                       ordered liberty, does not cease to apply merely because the false
                                   5   testimony goes only to the credibility of the witness. The jury’s
                                       estimate of the truthfulness and reliability of a given witness may well
                                   6   be determinative of guilt or innocence, and it is upon such subtle
                                       factors as the possible interest of the witness in testifying falsely that
                                   7   a defendant’s life or liberty may depend.” The court went on to
                                       explain that a prosecutor “‘has the responsibility and duty to correct
                                   8   what he [or she] knows to be false and elicit the truth. . . .’” (Ibid.)
                                       The California Supreme Court has likewise acknowledged this
                                   9   prosecutorial obligation. (People v. Harrison (2005) 35 Cal. 4th 208,
                                       242 [“‘Under well-established principles of due process, the
                                  10   prosecution cannot present evidence it knows is false and must correct
                                       any falsity of which it is aware in the evidence it presents . . . .’”].)
                                  11
                                       B. Background
                                  12
Northern District of California
 United States District Court




                                       Prior to the commencement of the second trial, defendant moved for
                                  13   dismissal of the case based on inconsistent testimony by Chow and
                                       Munjar. The court agreed that Munjar had lied in her prior testimony
                                  14   but disagreed as to Chow. Counsel for defendant responded, “I think
                                       they’re really liars, to really cut to the chase, and I think the problem
                                  15   is that in the initial trial, the prosecutor is aware that there are different
                                       statements, and that’s not unusual, as the court has said, but after the
                                  16   first trial, I think, given the state of the evidence that Mr. Kennedy
                                       should not be prosecuted based on that testimony, those witnesses and
                                  17   that state of the evidence, it is wrong, and therefore, I’m asking that
                                       the case be dismissed.”
                                  18
                                       The prosecutor disagreed that dismissal was proper, objecting that he
                                  19   did not knowingly suborn perjury. He acknowledged his duty to point
                                       out the inconsistencies in Munjar’s testimony if he did call her to
                                  20   testify in the second trial.
                                  21   The court denied the motion to dismiss, observing that the prosecutor
                                       understood his duty to correct any false statements or inconsistencies.
                                  22
                                       During the prosecution’s case in chief, Munjar offered testimony that
                                  23   conflicted with her prior testimony. When the court asked if she had
                                       told the truth during her testimony at the preliminary hearing and the
                                  24   first trial, she took the Fifth. Munjar was then granted immunity from
                                       prosecution for perjury arising out of her prior testimony, although
                                  25   the court made it clear that if she committed perjury in that
                                       proceeding, she could be prosecuted.
                                  26
                                       Following the close of testimony, defense counsel once again
                                  27   unsuccessfully moved for dismissal, urging that the grant of immunity
                                       to Munjar was an improper license for her to commit further perjury,
                                  28   thereby denying defendant his constitutional right to a fair trial.
                                                                            29
                                   1   C. Discussion
                                   2   We understand defendant’s argument to essentially be two-fold.
                                       First, he contends the prosecutor committed misconduct by
                                   3   knowingly suborning Munjar’s perjury at the second trial. Second,
                                       he contends the prosecutor failed to fulfill his obligation to alert the
                                   4   jury to inconsistencies in Munjar’s testimony.
                                   5   As to defendant’s first argument, it cannot be disputed that Munjar
                                       offered conflicting accounts to the police, at the preliminary hearing,
                                   6   and at the first and second trials. From this, defendant concludes she
                                       was necessarily lying at the second trial. But the fact is, other than
                                   7   instances where Munjar’s testimony was contradicted by telephone
                                       and text records, we have no way of knowing what testimony was
                                   8   truthful. It could be that her early versions were false, such that her
                                       testimony at the second trial was the truth. Indeed, Munjar testified
                                   9   at the second trial she lied previously because defendant asked her to
                                       and she was afraid, she did not want him to get in trouble, and she did
                                  10   not want Chow to find out she had had sex with defendant the day
                                       before the incident. The record thus does not support defendant’s
                                  11   claim that Munjar’s conflicting testimony at the second trial
                                       necessarily constituted perjury. We therefore must reject his
                                  12   allegation that the prosecutor knowingly suborned Munjar’s perjury
Northern District of California
 United States District Court




                                       by calling her as a witness at the second trial.
                                  13
                                       The question, then, is whether the prosecutor fulfilled his duty to
                                  14   identify the inconsistencies in Munjar’s testimony. We conclude he
                                       did.
                                  15
                                       We first note that despite defendant’s complaint “the district attorney
                                  16   failed to make any mention of Munjar’s repeated perjured statements”
                                       or that he “did not point out falsehoods,” defendant is hard pressed to
                                  17   identify the supposed material lies the prosecutor did not correct. In
                                       his opening brief, defendant references Munjar’s “perjured statements
                                  18   [ ]regarding texting with [defendant], as one example[ ].” And in his
                                       reply brief, he claims the prosecutor did not discuss the following lies
                                  19   that were relevant to Munjar’s testimony: “incidents involving her
                                       landlady, Lucy [Chiang]; a car accident in which she falsified the facts
                                  20   and alleged she was the victim, while Chow perjuriously presented
                                       himself as a disinterested eyewitness; the texts that she lied about
                                  21   sending; the sexual encounter she denied having; the relatives she
                                       claimed had died but hadn’t, and many others.” Most of these—e.g.,
                                  22   the landlord, the car accident—are simply examples of other
                                       witnesses offering testimony contradicting that of Munjar. In such a
                                  23   case, the jury is simply free to believe whichever witness it finds more
                                       credible. (People v. Montes (2014) 58 Cal. 4th 809, 835 [matters of
                                  24   credibility are for the jury to decide]; People v. Gordon (1973) 10 Cal.
                                       3d 460, 474[“[T]he jury could decide for itself which of the
                                  25   conflicting versions of the incidents in question was true.”].) As to
                                       the texts Munjar denied sending and the sexual encounter she denied
                                  26   having, those issues were in fact brought to the jury’s attention during
                                       the trial.
                                  27
                                       Moreover, defense counsel subjected Munjar to a withering cross-
                                  28   examination that thoroughly painted her as a liar. We detailed above
                                                                         30
                                       the numerous inconsistencies defense counsel brought out, and we
                                   1   need not repeat them here. Suffice to say, the jury was thoroughly
                                       informed about the numerous contradictions in Munjar’s testimony.
                                   2
                                       Additionally, during closing arguments, both the prosecutor and
                                   3   defense counsel extensively addressed Munjar’s inconsistent
                                       testimony. The prosecutor first had this to say:
                                   4
                                       “We’ll talk briefly about Ms. Munjar.
                                   5
                                       “It’s not pretty. It’s pretty bad when you have to give someone
                                   6   immunity right on the stand about previous lies that they told at
                                       previous hearings.
                                   7
                                       “Now, you’ll have to weigh her testimony as your experience as you
                                   8   decide. There is plenty.
                                   9   “We sat through all of this to impeach to just say Ms. Munjar is not a
                                       credible person when it comes to this particular event because she’s
                                  10   told so many different versions of what happened.
                                  11   “Each version has something like, you know, ‘I gave him the key’ and
                                       ‘I didn’t.’
                                  12
Northern District of California




                                       “‘The Lights were on. No, they were off.’
 United States District Court




                                  13
                                       “‘I didn’t see what happened. But no, I heard, but I did see because
                                  14   the lights were on.’
                                  15   “‘I didn’t have sex with him. I did.’
                                  16   “‘I didn’t text him. No, actually I did.’
                                  17   “I mean, it goes back and forth, back and forth.
                                  18   “I just want to put that out that Mr. Kennedy called her, at least called
                                       her 56 times from the county jail asking her to alter the testimony, and
                                  19   she did it.
                                  20   “January 28, 2010, she came down here and testified in front of
                                       Honorable Judge Chan, and she tried to help Mr. Kennedy. She tried
                                  21   to paint it as mutual combat.
                                  22   “She tried to say that she gave him a key, even though . . . he’s trying
                                       to get her to deliver a key to him.
                                  23
                                       “These were all lies, and the question is why would she do that.”
                                  24
                                       Defense counsel’s closing argument mentioned many of Munjar’s
                                  25   specific inconsistencies, and also emphatically argued, “[S]he can’t
                                       stop herself because she is a liar. That’s what she is. Morning til
                                  26   night, she is a liar.”
                                  27   And in the prosecutor’s closing rebuttal, he again emphasized
                                       Munjar’s lies:
                                  28
                                                                          31
                                                      “The question was why was Ms. Munjar brought here. Why was she
                                   1                  given immunity. Why would you put on such tainted evidence.
                                   2                  “One, in all intents and purposes, it’s almost like she is a defense
                                                      witness, because that’s what their case is based on. [¶][‘]She tells so
                                   3                  many lies and has done things so inconsistent with what a reasonable
                                                      person would do that this whole case should be thrown out.[’]
                                   4
                                                      “It even got to the point where counsel started referring to Lester and
                                   5                  Ms. Munjar as ‘they,’ they lied, they set Mr. Kennedy up. [¶] . . .
                                   6                  “I understand that you in some way want to have all the facts as much
                                                      as you can get because we’re asking you to make an important
                                   7                  decision here today, and that’s why she was brought here. [¶] . . .
                                   8                  “Her credibility unfortunately is shot. She’s given so many different
                                                      answers. [¶] . . .
                                   9
                                                      “She has to come into court now and be labeled a liar and have her
                                  10                  whole personal life displayed to satisfy the burden to prove the
                                                      defendant beat them up. But that’s what we have to do, and that’s
                                  11                  what we do and we did that.
                                  12                  “I don’t have much to go on. It is what it is, as we say around here.
Northern District of California
 United States District Court




                                  13                  “I would love Polly Purebred to be my victim who would tell the same
                                                      story every single time, but it is what it is.
                                  14
                                                      “Emmalyn is who she is.”
                                  15
                                                      In short, the prosecutor made no attempt to hide Munjar’s lies from
                                  16                  the jury. Instead, he was forthright about the many inconsistencies in
                                                      her testimony and the fact that her story was constantly changing.
                                  17                  This was bolstered by defense counsel’s cross-examination of Munjar
                                                      and her closing argument, which further drove home the fact of
                                  18                  Munjar’s perjury. In light of this, we cannot agree the prosecutor
                                                      committed misconduct.
                                  19
                                                      Even if we were to conclude otherwise, the record does not show
                                  20                  defendant suffered prejudice. (People v. Adams (1993) 19 Cal. App.
                                                      4th 412, 427 [no reversal if failure to disclose false testimony was
                                  21                  harmless beyond a reasonable doubt].) The jury acquitted defendant
                                                      of the sole charge in which Munjar was the named victim, suggesting
                                  22                  it did not believe her testimony. The counts on which defendant was
                                                      convicted all involved Chow, and his testimony provided ample,
                                  23                  independent support for those convictions.
                                  24   Id.

                                  25                          b.     Applicable Federal Law
                                  26          Prosecutorial misconduct is cognizable in federal habeas corpus: “the appropriate standard

                                  27   of review for such a claim . . . is the narrow one of due process, and not the broad exercise of

                                  28   supervisory power.” Darden v. Wainwright, 477 U.S. 168, 181 (1986) (internal quotation marks
                                                                                        32
                                   1   omitted). A defendant’s due process rights are violated when a prosecutor’s misconduct renders a

                                   2   trial fundamentally unfair. Id.; Smith v. Phillips, 455 U.S. 209, 219 (1982) (noting, “the

                                   3   touchstone of due process analysis in cases of alleged prosecutorial misconduct is the fairness of

                                   4   the trial, not the culpability of the prosecutor).

                                   5           When a prosecutor obtains a conviction by the use of testimony that he knows or should

                                   6   know is perjured, it has been consistently held that such conviction must be set aside if there is any

                                   7   reasonable likelihood that the testimony could have affected the judgment of the jury. See United

                                   8   States v. Agurs, 427 U.S. 97, 103-07 (1976). The same result obtains when the prosecutor,

                                   9   although not soliciting false evidence, allows it to go uncorrected when it appears. Napue v.

                                  10   Illinois, 360 U.S. 264, 269 (1959). If the prosecutor knows that his witness has lied, he has a

                                  11   constitutional duty to correct the false impression of the facts. United States v. LaPage, 231 F.3d

                                  12   488, 492 (9th Cir. 2000). However, prosecutors will not be held accountable for discrepancies in
Northern District of California
 United States District Court




                                  13   testimony where there is no evidence from which to infer prosecutorial misconduct and the

                                  14   fairness of the trial was not materially affected. See United States v. Zuno-Arce, 44 F.3d 1420,

                                  15   1423 (9th Cir. 1995) (no evidence of prosecutorial misconduct where discrepancies in testimony

                                  16   could as easily flow from errors in recollection as from lies). In sum, to prevail on a claim based

                                  17   on Agurs/Napue, the petitioner must meet these three requirements under Hayes v. Brown by

                                  18   showing that “(1) the testimony (or evidence) was actually false, (2) the prosecution knew or

                                  19   should have known that the testimony was actually false, and (3) . . . the false testimony was

                                  20   material.” Hayes v. Brown, 399 F.3d 972, 984 (9th Cir. 2005) (quoting United States v. Zuno-

                                  21   Arce, 339 F.3d 886, 889 (9th Cir. 2003) (omission in original)). “Material” means that there is a

                                  22   reasonable likelihood that the false evidence or testimony could have affected the judgment of the

                                  23   jury. Morris v. Ylst, 447 F.3d 735, 743 (9th Cir. 2006).

                                  24                           c.      Analysis
                                  25           Here, Petitioner fails to make the necessary showing for a due process violation. First,

                                  26   Petitioner fails to submit any evidence that Munjar’s testimony was actually false or that the

                                  27   prosecutor knew or should have known the testimony was false—the first and second Hayes

                                  28   requirements. It seems that because Munjar offered conflicting accounts to the police at the
                                                                                            33
                                   1   preliminary hearing and at the first and second trials, Petitioner makes a conclusory argument that

                                   2   she was lying at the second trial. However, Petitioner’s conclusory claim that Munjar lied on the

                                   3   stand at the second trial does not establish a knowing presentation of perjury by the prosecution.

                                   4   See Morales v. Woodford, 388 F.3d 1159, 1179 (9th Cir. 2004) (Petitioner must establish a factual

                                   5   basis for attributing knowledge that the testimony was perjured to the government.); Zuno-Arce,

                                   6   44 F.3d at 1423 (“Lawyers in criminal cases, for prosecution and defense, sometimes swim in a

                                   7   sea of lies, and must necessarily trust the jury to determine what is true, or whether reasonable

                                   8   doubt remains about what is true.”); Tapia v. Tansy, 926 F.2d 1554, 1563 (9th Cir. 1991)

                                   9   (“Contradictions and changes in a witness's testimony alone do not constitute perjury and do not

                                  10   create an inference, let alone prove, that the prosecution knowingly presented perjured

                                  11   testimony.”). Specifically, the state appellate court reasonably rejected Petitioner’s allegation that

                                  12   the prosecutor knowingly suborned Munjar’s perjury upon pointing out that it was not evident
Northern District of California
 United States District Court




                                  13   which version of her testimony was the truth, and noted as follows:

                                  14                  . . . other than instances where Munjar’s testimony was contradicted
                                                      by telephone and text records, we have no way of knowing what
                                  15                  testimony was truthful. It could be that her early versions were false,
                                                      such that her testimony at the second trial was the truth. It could be
                                  16                  that her early versions were false, such that her testimony at the
                                                      second trial was the truth.
                                  17
                                       Kennedy, 2014 WL 7183288, *15. Furthermore, the record shows that the prosecutor pointed out
                                  18
                                       Munjar’s inconsistencies and explained why he believed Munjar’s testimony from the previous
                                  19
                                       trial was false, stating that, “especially in domestic violence, you see victims of crime will often
                                  20
                                       say, ‘I don’t want to be hurt, but I still love and care for him,’” and that Petitioner had called
                                  21
                                       Munjar 56 times to try to get her to lie about his actions. 16 RT 3344. The state appellate court
                                  22
                                       reasonably concluded as follows:
                                  23
                                                      Munjar testified at the second trial she lied previously because
                                  24                  defendant asked her to and she was afraid, she did not want him to get
                                                      in trouble, and she did not want Chow to find out she had had sex with
                                  25                  defendant the day before the incident. The record thus does not
                                                      support defendant’s claim that Munjar’s conflicting testimony at the
                                  26                  second trial necessarily constituted perjury.
                                  27   Kennedy, 2014 WL 7183288, *15. Under such circumstances, this was not a situation where the

                                  28   prosecutor obviously should have known that the testimony in the second trial was actually false.
                                                                                          34
                                   1   Thus, the state appellate court reasonably concluded that Petitioner failed to establish the first

                                   2   two Hayes requirements, because he did not demonstrate that, aside from the testimony that

                                   3   could be verified or impeached by phone and text records, Munjar’s current trial testimony was

                                   4   verifiably false and the prosecutor knew or should have known that it was false. See id.

                                   5          Even if Petitioner could have met his burden as to the first two Hayes requirements, the

                                   6   Court finds that the state appellate court reasonably concluded that evidence here was not

                                   7   material—the third Hayes requirement. As discussed above, Munjar’s statements at Petitioner’s

                                   8   second trial were subjected to impeachment. Moreover, as explained above, the state appellate

                                   9   court pointed out that the prosecutor made no attempt to hide Munjar’s lies from the jury by

                                  10   acknowledging in his closing argument that Munjar was a liar and that the inconsistent testimony

                                  11   should not be taken at face value. Id. at *16. In addition, defense counsel repeatedly attacked and

                                  12   emphasized the inconsistencies in Munjar’s testimony. Id. Further, as the state appellate court
Northern District of California
 United States District Court




                                  13   noted, “The jury acquitted [Petitioner] of the sole charge in which Munjar was the named victim,

                                  14   suggesting it did not believe her testimony. The counts on which [Petitioner] was convicted all

                                  15   involved Chow, and his testimony provided ample, independent support for those convictions.”

                                  16   Id. at *17. Furthermore, the record shows that Chow’s testimony contradicted Petitioner’s claim

                                  17   that he was trying to attack Chow in order to defend Munjar. Chow testified that he was asleep

                                  18   when Petitioner entered the apartment. 12 RT 2665-2666. Chow also testified that he saw

                                  19   Petitioner trying to choke Munjar. 12 RT 2674. A neighbor also heard a male argue with a

                                  20   woman and yell, “Are you fucking him?” several times. 13 RT 2827-2830, 2840. Respondent

                                  21   also points out that the “severity and duration of Petitioner’s attack on Chow, an older man with

                                  22   Parkinson’s disease who was barely awake and sometimes unconscious, further suggests that

                                  23   petitioner’s motive was not protection of Munjar.” Dkt. 24-1 at 30-31 (citing 12 RT 2666-2675).

                                  24   Thus, Respondent argues that “[e]ven if Munjar’s testimony were completely dismissed as

                                  25   discredited, all of the remaining evidence pointed against Petitioner’s ‘defense of others’ theory,

                                  26   such that a reasonable jury would have to reject this defense.” This Court agrees with Respondent

                                  27   and finds that the state appellate court reasonably concluded that any error from the prosecutor’s

                                  28   failure to draw even more attention to Munjar’s inconsistencies had no effect on the verdict and
                                                                                         35
                                   1   therefore was not material.

                                   2          Accordingly, Petitioner is not entitled to habeas relief on Claim 2.

                                   3                  3.     Insufficiency of the Evidence (Claim 3)
                                   4          Petitioner contends that insufficient evidence supported the conviction of battery with

                                   5   serious bodily injury and the great bodily injury enhancement. Dkt. 20 at 5.

                                   6                         a.      State Court Opinion
                                   7          The state appellate court described the factual background on this claim and rejected it as

                                   8   follows:

                                   9                  The jury convicted defendant of battery with serious bodily injury and
                                                      found true the section 12022.7 great bodily injury enhancement on all
                                  10                  three charges involving Chow. Defendant contends there was
                                                      insufficient evidence to support these findings “since the injuries
                                  11                  suffered by Chow were not sufficiently serious, significant or
                                                      substantial to meet the requisite statutory definitions.” We disagree.
                                  12
Northern District of California
 United States District Court




                                                      Section 12022.7, subdivision (a), provides for a three-year
                                  13                  enhancement for a defendant who inflicts great bodily injury on
                                                      another person, other than an accomplice, during the commission of
                                  14                  a felony. “Great bodily injury” and “serious bodily injury” have
                                                      substantially the same meaning. (People v. Hawkins (1993) 15 Cal.
                                  15                  App. 4th 1373, 1375.) Section 243, which sets forth the punishment
                                                      for the crime of battery when committed under various circumstances,
                                  16                  defines “‘[s]erious bodily injury’” as “a serious impairment of
                                                      physical condition, including, but not limited to, the following: loss
                                  17                  of consciousness; concussion; bone fracture; protracted loss or
                                                      impairment of function of any bodily member or organ; a wound
                                  18                  requiring extensive suturing; and serious disfigurement.” (§ 243,
                                                      subd. (f)(4); see also CALCRIM No. 925 [battery causing serious
                                  19                  bodily injury].) We easily find substantial evidence that Chow
                                                      suffered qualifying injuries.
                                  20
                                                      To begin with, the uncontroverted evidence showed that Chow
                                  21                  suffered a “left orbital blowout fracture.” As expert witness Emerson
                                                      described it, the lower and side portions of his eye socket were
                                  22                  shattered, there were bone fragments in the muscle and muscle
                                                      trapped within the bone fragments, and Chow’s eye was swollen shut.
                                  23                  Chow testified that he continued to experience vision deficits in his
                                                      left eye as a result of his injury. This alone was sufficient to support
                                  24                  the jury’s finding. But there was more. Chow also testified he lost
                                                      consciousness during the assault, and he suffered multiple lacerations
                                  25                  requiring sutures and a broken nose. The jury could reasonably
                                                      conclude these injuries fell within the scope of serious or great bodily
                                  26                  injury. (See, e.g., People v. Belton (2008) 168 Cal. App. 4th 432, 440
                                                      [loss of tooth, which victim could not replace due to lack of insurance,
                                  27                  and wounds requiring sutures on eyebrow and mouth constituted
                                                      sufficient “‘serious impairment of . . . physical condition’” to support
                                  28                  conviction for battery with serious bodily injury]; People v. Muniz
                                                                                        36
                                                      (1989) 213 Cal. App. 3d 1508, 1520 [extensive bruises, severely
                                   1                  swollen eye]; People v. Corona (1989) 213 Cal. App. 3d 589, 592
                                                      [swollen jaw, bruises to head and neck, cut above eye requiring
                                   2                  stitches]; People v. Sanchez (1982) 131 Cal. App. 3d 718, 733
                                                      [multiple abrasions, lacerations, swelling and bruising to eye and
                                   3                  cheek].)
                                   4                  Defendant attempts to undermine this evidence by pointing out that
                                                      Chow previously stated he did not lose consciousness; his lacerations
                                   5                  were “small” and did not require extensive suturing; a “Dr. Chung”
                                                      testified at the first trial that Chow was “‘evaluated for a [sic ] orbital
                                   6                  fracture’”; and Chow checked himself out of the hospital against
                                                      medical advice and never sought further medical care. Dr. Chung
                                   7                  testified at the first trial, but not the second. His testimony is therefore
                                                      irrelevant to the serious bodily injury finding at the second trial.
                                   8                  Beyond that, the evidence to which defendant points was before the
                                                      jury, and it was up to the jury to determine whether all of the evidence
                                   9                  established serious bodily injury beyond a reasonable doubt. (People
                                                      v. Escobar (1992) 3 Cal. 4th 740, 750.) It found that it did, the
                                  10                  evidence defendant identifies notwithstanding. And it is not our role
                                                      to reweigh the evidence or reevaluate a witness’s credibility; we are
                                  11                  merely tasked with determining whether the jury’s finding was
                                                      supported by substantial evidence (ibid.), and we conclude it was.
                                  12
Northern District of California




                                       See Kennedy, 2014 WL 7183288, *17-18.
 United States District Court




                                  13
                                                              b.      Applicable Federal Law
                                  14
                                              The Due Process Clause “protects the accused against conviction except upon proof
                                  15
                                       beyond a reasonable doubt of every fact necessary to constitute the crime with which he is
                                  16
                                       charged.” In re Winship, 397 U.S. 358, 364 (1970). A state prisoner who alleges that the
                                  17
                                       evidence in support of his state conviction cannot be characterized fairly as sufficient to have led a
                                  18
                                       rational trier of fact to find guilt beyond a reasonable doubt states a constitutional claim, which, if
                                  19
                                       proven, entitles him to federal habeas relief. Jackson v. Virginia, 443 U.S. 307, 321, 324 (1979).
                                  20
                                              A federal court reviewing a state court conviction collaterally does not determine whether
                                  21
                                       it is satisfied that the evidence established guilt beyond a reasonable doubt. Payne v. Borg, 982
                                  22
                                       F.2d 335, 338 (9th Cir. 1992). Nor does a federal habeas court in general question a jury’s
                                  23
                                       credibility determinations, which are entitled to near-total deference. Jackson, 443 U.S. at 326. If
                                  24
                                       confronted with a record that supports conflicting inferences, a federal habeas court “must
                                  25
                                       presume—even if it does not affirmatively appear in the record—that the trier of fact resolved any
                                  26
                                       such conflicts in favor of the prosecution, and must defer to that resolution.” Id. The federal court
                                  27
                                       “determines only whether, ‘after viewing the evidence in the light most favorable to the
                                  28
                                                                                          37
                                   1   prosecution, any rational trier of fact could have found the essential elements of the crime beyond

                                   2   a reasonable doubt.’” Payne, 982 F.2d at 338 (quoting Jackson, 443 U.S. at 319). Only if no

                                   3   rational trier of fact could have found proof of guilt beyond a reasonable doubt, may the writ be

                                   4   granted. Jackson, 443 U.S. at 324.

                                   5          The Supreme Court has emphasized that “Jackson claims face a high bar in federal habeas

                                   6   proceedings because they are subject to two layers of judicial deference.” Coleman v. Johnson,

                                   7   132 S. Ct. 2060, 2062 (2012) (per curiam). In reviewing habeas petitions, “a federal court may

                                   8   not overturn a state court decision rejecting a sufficiency of the evidence challenge simply because

                                   9   the federal court disagrees with the state court. The federal court instead may do so only if the

                                  10   state court decision was ‘objectively unreasonable.’” Id. (quoting Renico v. Lett, 559 U.S. 766,

                                  11   773 (2010)). Thus, after AEDPA, a federal habeas court applies the standards of Jackson with an

                                  12   additional layer of deference. Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005). To grant
Northern District of California
 United States District Court




                                  13   relief, a federal habeas court must conclude that “the state court’s determination that a rational jury

                                  14   could have found that there was sufficient evidence of guilt, i.e., that each required element was

                                  15   proven beyond a reasonable doubt, was objectively unreasonable.” Boyer v. Belleque, 659 F.3d

                                  16   957, 965 (9th Cir. 2011).

                                  17          Sufficiency of the evidence claims are reviewed with reference to the substantive elements

                                  18   of the criminal offense as defined by the state law. Jackson, 443 U.S. at 324 n.16.

                                  19                          c.      Analysis
                                  20          Petitioner has failed to demonstrate that the state appellate court’s determination was an

                                  21   unreasonable application of Supreme Court authority. The state appellate court reasonably

                                  22   concluded that sufficient “uncontroverted evidence” existed to support the jury’s finding of the

                                  23   serious bodily injury element beyond a reasonable doubt. See Kennedy, 2014 WL 7183288, *17.

                                  24          The particular statute relied upon by the state courts, California Penal Code § 243(f)(4),

                                  25   defined serious bodily injury as encompassing “loss of consciousness,” “bone fracture,” or “a

                                  26   wound requiring extensive suturing,” omitting any limitation requiring a prolonged or protracted

                                  27   injury. See Cal. Penal Code § 243(f)(4). The state appellate court reasonably concluded that it

                                  28   could “easily find substantial evidence that Chow suffered qualifying injuries.” Kennedy, 2014
                                                                                         38
                                   1   WL 7183288, *17. A CT scan demonstrated that Chow suffered from a “left orbital blowout

                                   2   fracture,” and an expert witness noted that there were bone fragments trapped in the muscle

                                   3   around the shattered eye socket and ongoing vision deficits. 13 RT 2873-2878. Under the

                                   4   statutory definition of “serious bodily injury,” a “bone fracture” alone would have been sufficient

                                   5   to qualify as a serious bodily injury. Cal. Penal Code § 243(f)(4). Moreover, “protracted loss or

                                   6   impairment of function”—such as Chow’s testimony that he suffered from ongoing vision

                                   7   blurriness in his left eye, 12 RT 2678, 2680—is also explicitly listed as one type of serious bodily

                                   8   injury. See Cal. Penal Code § 243(f)(4). Furthermore, the state appellate court noted that Chow

                                   9   testified that “he lost consciousness during the assault, and he suffered multiple lacerations

                                  10   requiring sutures and a broken nose.” Kennedy, 2014 WL 7183288, *17. Specifically, Chow

                                  11   received eight stitches on his upper lip, 14 stitches on his lower left lip, and six to seven stitches

                                  12   above his left eye. 12 RT 2721-2722. Therefore, the state appellate court determined that “[t]he
Northern District of California
 United States District Court




                                  13   jury could reasonably conclude these injuries fell within the scope of serious or great bodily

                                  14   injury.” Kennedy, 2014 WL 7183288, *17. Therefore, the Court finds unavailing Petitioner’s

                                  15   claim that Chow’s injuries were not sufficiently serious, significant or substantial to meet the

                                  16   requisite statutory definitions.

                                  17           Furthermore, the state appellate court reasonably upheld the jury’s findings

                                  18   notwithstanding the testimony of “Dr. Chung” or Chow’s decision to leave the hospital early.

                                  19   Kennedy, 2014 WL 7183288, *18. As the state appellate court noted, Dr. Chung testified only in

                                  20   the first trial, so that testimony was irrelevant to the question whether there was sufficient

                                  21   evidence in the second trial to support a great bodily injury finding or battery with serious bodily

                                  22   injury conviction. Id. Moreover, Chow’s decision to leave the hospital and not seek further

                                  23   medical attention did not foreclose the jury from concluding that Chow’s injuries were serious.

                                  24   Finally, regardless whether a more detailed medical opinion on the seriousness of injury was

                                  25   available, the state appellate court reasonably concluded that the jury could make a reasonable,

                                  26   common sense determination that the bone fracture, lip and eye injuries requiring extensive

                                  27   stitches, broken nose, and loss of consciousness (or any combination of the above) constituted

                                  28   “serious” or “great” injuries within the scope of the type of injuries listed in California Penal Code
                                                                                          39
                                   1   § 243(f)(4).

                                   2          In sum, viewing the evidence in the light most favorable to the prosecution, Petitioner has

                                   3   failed to show that no rational trier of fact could have found proof supporting the conviction of

                                   4   battery with serious bodily injury and the great bodily injury enhancement. Jackson, 443 U.S. at

                                   5   324.

                                   6          The Court finds objectively reasonable the state appellate court’s rejection of Petitioner’s

                                   7   due process claim alleging insufficient evidence supporting his conviction of battery with serious

                                   8   bodily injury and the great bodily injury enhancement. 28 U.S.C. § 2254(d)(1). Accordingly,

                                   9   Petitioner is not entitled to habeas relief on Claim 3.

                                  10   V.     REQUEST FOR EVIDENTIARY HEARING
                                  11          Respondent points out that Petitioner argued in his original petition, but not in the first

                                  12   amended petition, that the Court should conduct an evidentiary hearing to obtain new evidence
Northern District of California
 United States District Court




                                  13   from Dr. Tony Lee Wong and Alecia Wei about the extent of Chow’s injuries (relating to Claim

                                  14   3). Dkt. 24-1 at 43 fn. 10 (citing Dkt. 1-4 at 6). The Court concludes that no additional factual

                                  15   supplementation is necessary, and that an evidentiary hearing is unwarranted with respect to Claim

                                  16   3 or any of the claims raised in the instant petition.

                                  17          For the reasons described above, the facts alleged in support of these claims, even if

                                  18   established at an evidentiary hearing, would not entitle Petitioner to federal habeas relief. Further,

                                  19   Petitioner has not identified any concrete and material factual conflict that would require the Court

                                  20   to hold an evidentiary hearing in order to resolve. See Cullen v. Pinholster, 563 U.S. 170 (2011).

                                  21   Therefore, Petitioner’s request for an evidentiary hearing is DENIED.

                                  22   VI.    CERTIFICATE OF APPEALABILITY
                                  23          No certificate of appealability is warranted in this case. For the reasons set out above,

                                  24   jurists of reason would not find this Court’s denial of Petitioner’s claims debatable or wrong. See

                                  25   Slack v. McDaniel, 529 U.S. 473, 484 (9th Cir. 2000). Petitioner may not appeal the denial of a

                                  26   certificate of appealability in this Court but may seek a certificate from the Ninth Circuit under

                                  27   Rule 22 of the Federal Rules of Appellate Procedure. See Rule 11(a) of the Rules Governing

                                  28   Section 2254 Cases.
                                                                                          40
                                       VII.   CONCLUSION
                                   1
                                              For the reasons outlined above, the Court orders as follows:
                                   2
                                              1.      The petition is DENIED, and a certificate of appealability will not issue.
                                   3
                                       Petitioner’s request for an evidentiary hearing is DENIED. Petitioner may seek a certificate of
                                   4
                                       appealability from the Ninth Circuit Court of Appeals.
                                   5
                                              2.      The Clerk of the Court shall terminate any pending motions and close the file.
                                   6
                                              IT IS SO ORDERED.
                                   7
                                       Dated: March 11, 2019
                                   8

                                   9

                                  10                                                        YVONNE GONZALEZ ROGERS
                                                                                            Now United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       41
